Exhibit 10.1

 

EXECUTION VERSION

 

CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “**”.  AN UNREDACTED VERSION OF
THIS DOCUMENT HAS ALSO BEEN PROVIDED TO THE SECURITIES AND EXCHANGE COMMISSION.

 

ACQUISITION AGREEMENT

 

AMONG

 

NEULION, INC.

 

-AND-

 

INTERACTIVE NETCASTING SYSTEMS INC.

 

-AND-

 

HUGH DOBBIE, JR.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I - DEFINITIONS

 

1

ARTICLE II - THE ARRANGEMENT

 

8

2.1

 

Arrangement

 

8

2.2

 

Interim Order

 

8

2.3

 

Company Meeting

 

8

2.4

 

Company Circular

 

9

2.5

 

Final Order

 

10

2.6

 

Court Proceedings

 

10

2.7

 

Articles of Arrangement and Effective Date

 

10

2.8

 

Preparation of Filings

 

11

2.9

 

Withholding Taxes

 

11

ARTICLE III - REPRESENTATIONS OF THE COMPANY AND DOBBIE

 

11

3.1

 

Disclosure

 

11

3.2

 

Corporate Organization

 

11

3.3

 

Authorization; No Violation

 

12

3.4

 

Capitalization

 

13

3.5

 

Consents and Approvals

 

13

3.6

 

Financial Statements

 

13

3.8

 

Litigation

 

16

3.9

 

Intellectual Property

 

16

3.10

 

Privacy Laws

 

18

3.11

 

Compliance with Laws and Regulations

 

18

3.12

 

Environmental

 

19

3.13

 

Contracts and Commitments

 

19

3.14

 

Related-Party Transactions

 

20

3.15

 

Changes

 

20

3.16

 

Company Assets

 

21

3.17

 

Insurance

 

21

3.18

 

Employee Benefit Plans

 

22

3.19

 

Occupational Health and Safety; Workers’ Compensation

 

22

3.20

 

Employment; Confidentiality

 

22

3.21

 

Banking Facilities

 

22

3.22

 

Brokers and Finders

 

22

3.23

 

Takeover Statutes

 

23

ARTICLE IV - REPRESENTATIONS OF PURCHASER

 

23

4.1

 

Disclosure

 

23

4.2

 

Corporate Organization

 

23

4.3

 

Authorization; No Violation

 

24

4.4

 

Capitalization

 

24

4.5

 

Issuance of Securities

 

25

4.6

 

Consents and Approvals

 

25

4.7

 

Securities Filings; Financial Statements

 

25

4.8

 

Litigation

 

26

4.9

 

Intellectual Property

 

26

4.10

 

Compliance with Laws and Regulations

 

26

4.11

 

Environmental

 

26

4.12

 

Contracts and Commitments

 

27

4.13

 

Related-Party Transactions

 

27

4.14

 

Changes

 

27

4.15

 

Purchaser Assets

 

28

4.16

 

Insurance

 

29

4.17

 

Employee Benefit Plans

 

29

4.18

 

Workers’ Compensation; Employment; Confidentiality

 

29

4.19

 

Brokers or Finders

 

29

 

i

--------------------------------------------------------------------------------


 

4.20

 

Takeover Statutes

 

30

ARTICLE V - CERTAIN COVENANTS OF THE PARTIES

 

30

5.1

 

Conduct of the Company’s Business Prior to the Effective Time

 

30

5.2

 

Reports, Taxes

 

30

5.3

 

Non-Solicitation

 

31

5.4

 

Intellectual Property

 

31

5.5

 

Stock Option Grants

 

32

ARTICLE VI - ADDITIONAL MUTUAL COVENANTS

 

32

6.1

 

Access to Information

 

32

6.2

 

Legal Conditions to Arrangement

 

32

6.3

 

Public Disclosure

 

32

6.4

 

Consents

 

33

6.5

 

Securities Compliance

 

33

6.6

 

Expenses

 

33

6.7

 

Additional Agreements; Commercially Reasonable Efforts

 

33

6.8

 

Supplements to Disclosure Letters

 

34

6.9

 

Non-Solicitation of Employees

 

34

ARTICLE VII - CONDITIONS TO THE OBLIGATIONS OF PURCHASER

 

34

7.1

 

Accuracy of Representations and Warranties

 

34

7.2

 

Covenants Performed

 

34

7.3

 

Final Financial Statements

 

35

7.4

 

Officers’ Certificate

 

35

7.5

 

Interim Order

 

35

7.6

 

Company Shareholder Approval

 

35

7.7

 

Court Approval

 

35

7.8

 

No Injunctions or Litigation

 

35

7.9

 

Consents

 

35

7.10

 

Receipt of Regulatory Approvals

 

35

7.11

 

Third Party Consents

 

36

7.12

 

Dissent Rights

 

36

7.13

 

Other Agreements

 

36

7.14

 

Fee Certificate

 

36

ARTICLE VIII - CONDITIONS TO THE OBLIGATIONS OF COMPANY

 

36

8.1

 

Accuracy of Representations and Warranties

 

36

8.2

 

Covenants Performed

 

36

8.3

 

Officer’s Certificate

 

36

8.4

 

Company Shareholder Approval

 

37

8.5

 

Court Approval

 

37

8.6

 

No Injunctions or Litigation

 

37

8.7

 

Consents

 

37

8.8

 

Receipt of Regulatory Approvals

 

37

8.9

 

Third Party Consents

 

37

8.10

 

Other Agreements

 

37

ARTICLE IX - INDEMNIFICATION

 

37

ARTICLE X - TERMINATION

 

41

10.1

 

Termination

 

41

10.2

 

Effect of Termination

 

41

10.3

 

Extension; Waiver

 

41

ARTICLE XI - MISCELLANEOUS

 

41

11.1

 

Amendment

 

41

11.2

 

Entire Agreement

 

42

11.3

 

Governing Law; Venue

 

42

11.4

 

Headings

 

42

11.5

 

Notices

 

42

11.6

 

Severability

 

43

11.7

 

Interpretation

 

44

 

ii

--------------------------------------------------------------------------------


 

11.8

 

Waiver

 

44

11.9

 

Waiver of Jury Trial

 

44

11.10

 

Assignment

 

44

11.11

 

Counterparts

 

44

11.12

 

Attorneys Fees

 

44

 

Schedules:

 

Schedule 1

Plan of Arrangement

Schedule 2

Arrangement Resolution

 

iii

--------------------------------------------------------------------------------


 

ACQUISITION AGREEMENT

 

This Acquisition Agreement (“Agreement”) is made and entered into as of
October 5, 2009 by and among NeuLion, Inc., a corporation existing under the
federal laws of Canada (“Purchaser”), Interactive Netcasting Systems Inc., a
corporation existing under the federal laws of Canada (the “Company”), and Hugh
Dobbie, Jr., a Canadian citizen residing at 2562 136th Street, Surrey, British
Columbia (“Dobbie”).  Capitalized terms shall have the meanings set forth in
Article I.

 

RECITALS

 

WHEREAS, the parties hereto desire to pursue the acquisition of the Company by
Purchaser by way of Arrangement;

 

WHEREAS, the board of directors of the Company has determined that the
Arrangement is advisable, fair to and in the best interests of the Company
Shareholders and approved the Arrangement on the terms and subject to the
conditions set forth in this Agreement;

 

WHEREAS, the Company Shareholders are required to vote on and approve the
Arrangement on the terms and subject to the conditions set forth in this
Agreement;

 

WHEREAS, the acquisition of the Company by Purchaser shall be effected by the
terms of this Agreement by way of Arrangement pursuant to section 192 of the
CBCA; and

 

WHEREAS, Dobbie and Dowco Computer Systems Ltd., a corporation existing under
the laws of the Province of British Columbia (“Dowco”), have entered into an
irrevocable proxy and voting support agreement (the “Voting Support Agreement”)
pursuant to which they have agreed to vote in favor of the Arrangement and the
other transactions contemplated by this Agreement.

 

NOW THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements herein contained and
intending to be legally bound hereby, Purchaser, the Company and Dobbie hereby
agree as follows:

 


ARTICLE I -
DEFINITIONS


 

The terms defined in this Article I shall, for purposes of this Agreement, have
the meanings specified in this Article I unless the context otherwise requires:

 

1.1           “Acquisition Proposal” shall have the meaning set forth in
Section 5.3(a) of this Agreement.

 

1.2           “Affiliates” of any party to the Agreement shall be Persons that
directly or indirectly, through one or more intermediaries, control, or are
controlled by, or are under common control with, such party.

 

1.3           “Arrangement” shall mean the arrangement under section 192 of the
CBCA on the terms and subject to the conditions set out in the Plan of
Arrangement, subject to any amendments or variations thereto made in accordance
with Section 11.1 hereof or the Plan of Arrangement or made at the direction of
the Court in the Final Order with the consent of the Company and the Purchaser,
each acting reasonably.

 

--------------------------------------------------------------------------------


 

1.4           “Arrangement Resolution” shall mean the special resolution
approving the Plan of Arrangement to be considered at the Company Meeting, to be
substantially in the form and content of Schedule 2 hereto.

 

1.5           “Articles of Arrangement” shall mean the articles of arrangement
of the Company in respect of the Arrangement, required by the CBCA to be sent to
the Director after the Final Order is made by the Court, which shall be in a
form and content satisfactory to Company and the Purchaser, each acting
reasonably, subject to any amendments or variations thereto made with the
consent of the Company and the Purchaser, each acting reasonably.

 

1.6           “CBCA” shall mean the Canada Business Corporations Act and the
regulations made thereunder, as promulgated or amended from time to time.

 

1.7           “Company” shall have the meaning set forth in the introductory
paragraph to this Agreement.

 

1.8           “Company Assets” shall have the meaning set forth in Section 3.16
of this Agreement.

 

1.9           “Company Circular” shall mean the notice of the Company Meeting
and accompanying Management Information Circular, including all schedules,
appendices and exhibits thereto, to be sent to the Company Shareholders in
connection with the Company Meeting, as amended, supplemented or otherwise
modified from time to time.

 

1.10         “Company Common Shares” shall mean the common shares, no par value
per share, of the Company.

 

1.11         “Company Disclosure Letter” shall have the meaning set forth in
Article III of this Agreement.

 

1.12         “Company Employee Plans” shall have the meaning set forth in
Section 3.18 of this Agreement.

 

1.13         “Company Financial Statements” shall have the meaning set forth in
Section 3.6(a) of this Agreement.

 

1.14         “Company Entity” or “Company Entities” shall have the meaning set
forth in Section 3.2(b) of this Agreement.

 

1.15         “Company Insurance Policies” shall have the meaning set forth in
Section 3.17 of this Agreement.

 

1.16         “Company Material Adverse Effect” shall mean any effect that has,
or would be reasonably likely to have, a material adverse effect on the
condition, business, commercial relationships, assets, operating results,
customer/supplier or employee relationships, properties or financial affairs or
results of operations of the Company Entities taken as a whole, other than
(i) any economic, political or industry condition or effect that affects the
economy in general or affects any Company Entity’s industry on an industry-wide
basis, and in each case not specifically or uniquely relating to such Company
Entity or (ii) the effect of any changes in Laws and Regulations or accounting
rules.

 

1.17         “Company Meeting” shall mean the special meeting of Company
Shareholders, including any adjournment or postponement thereof, to be called
and held in accordance with the Interim Order to consider the Arrangement
Resolution.

 

2

--------------------------------------------------------------------------------


 

1.18         “Company Shareholders” shall mean the holders of the Shares.

 

1.19         “Confidentiality Agreement” shall mean the mutual non-disclosure
agreement between Purchaser and the Company, dated September 4, 2009.

 

1.20         “Consideration” shall mean the consideration to be paid by
Purchaser to the Company Shareholders as defined in the Plan of Arrangement.

 

1.21         “Contract” shall mean any written or oral agreement, contract,
subcontract, lease, understanding, instrument, note or commitment that is
legally binding.

 

1.22         “Court” shall mean the Supreme Court of British Columbia.

 

1.23         “CRA” shall mean Canada Revenue Agency.

 

1.24         “Developers” shall have the meaning set forth in Section 3.9(i).

 

1.25         “Director” shall mean the Director appointed pursuant to the CBCA.

 

1.26         “Dissent Rights” means the rights of dissent in respect of the
Arrangement described in the Plan of Arrangement.

 

1.27         “Dobbie” shall mean Hugh Dobbie, Jr.

 

1.28         “Effective Date” means the date upon which the Arrangement becomes
effective as provided in the Plan of Arrangement.

 

1.29         “Effective Time” means the effective time on the Effective Date
determined by the Plan of Arrangement.

 

1.30         “Employee Plans” shall mean any pension or other retirement
benefit, profit sharing, medical, life or other insurance coverage, severance
benefit, disability benefit, salary continuation, unemployment benefit,
vacation, bonus, stock option, stock purchase, stock appreciation, incentive
compensation, employment or consulting, retention, change in control, savings,
welfare benefit, fringe benefit, cafeteria or other forms of incentive
compensation plans or agreements.

 

1.31         “Final Order” shall mean the order of the Court approving the
Arrangement.

 

1.32         “GAAP” shall mean generally accepted accounting principles in
Canada or the United States of America, as applicable, applied consistently with
past practices.

 

1.33         “Governmental Entity” shall mean any government, municipality or
political subdivision thereof, whether federal, state, local, provincial,
municipal or foreign, or any governmental or quasi-governmental agency or
regulatory agency, authority, board, bureau, commission, department,
instrumentality or public body, or any court, arbitrator, administrative
tribunal, public utility or any Taxing authority.

 

1.34         “GST” shall have the meaning set forth in Section 3.7(j).

 

1.35         “INSINC Technologies” shall mean INSINC Technologies Ltd., British
Columbia corporation no. BC0809438, which is a direct wholly-owned Subsidiary of
the Company.

 

3

--------------------------------------------------------------------------------


 

1.36         “Intellectual Property” shall mean intellectual property of any
nature and kind, including all domestic and foreign trade-marks, business names,
trade names, domain names, trading styles, patents, trade secrets, Software,
industrial designs and copyrights, whether registered or unregistered, and all
applications for registration thereof, and inventions, formulae, recipes,
product formulations, processes and processing methods, technology and
techniques, and know-how.

 

1.37         “Indemnified Party” shall have the meaning set forth in
Section 9.1.

 

1.38         “Indemnifying Party” shall have the meaning set forth in
Section 9.1.

 

1.39         “Interim Order” means the interim order of the Court providing for,
among other things, the calling and holding of the Company Meeting, as the same
may be amended by the Court with the consent of the Company and the Purchaser,
each acting reasonably.

 

1.40         “Laws and Regulations” shall mean all laws, statutes, codes, rules,
regulations and ordinances of all Governmental Entities.

 

1.41         “Legal Proceeding” shall mean any action, suit, litigation,
arbitration, proceeding, hearing, inquiry, audit, examination or investigation
commenced, brought, conducted or heard by or before, or otherwise involving, any
court or other Governmental Entity or any arbitrator or arbitration panel.

 

1.42         “Licensed Intellectual Property” shall mean all material
Intellectual Property other than shrink-wrap software or other software, online
software services or online database services purchased off the shelf that is
used by the Company but owned by another party (other than INSINC Technologies)
and which is necessary to the operation of the business of the Company as
presently conducted.

 

1.43         “Lien” shall mean any lien, claim, charge, option, encumbrance,
mortgage, pledge or security interest or other transfer restrictions, except for
any restrictions on transfer generally arising under any applicable Securities
Laws.

 

1.44         “Loan Repayment Agreement” shall have the meaning set forth in
Section 3.13(c) of this Agreement.

 

1.45         “Losses” shall have the meaning set forth in Section 9.1 of this
Agreement.

 

1.46         “Material Contracts” means all Contracts material to the business
of the Company or Purchaser, as the context requires, to which the Company or
Purchaser, as applicable, or any of their Subsidiaries is a party, including all
agreements, leases of real property, licences, undertakings, engagements or
commitments of any nature, written or oral.

 

1.47         “OEM” shall mean Original Equipment Manufacturer.

 

1.48         “Open Source Materials” means software or other material (i) that
is distributed as “free software”, “open source software” or under a similar
licensing or distribution model (including but not limited to the GNU General
Public License (GPL), GNU Lesser General Public License (LGPL), Mozilla Public
License (MPL), BSD licenses, the Artistic License, the Netscape Public License,
the Sun Community Source License (SCSL), the Sun Industry Standards License
(SISL) and the Apache License) or (ii) that require that software incorporated
into, derived from or

 

4

--------------------------------------------------------------------------------


 

distributed with such material be (a) disclosed or distributed in source code
form, (b) be licensed for the purpose of making derivative works, or (c) be
redistributable at no charge.

 

1.49         “Owned Intellectual Property” shall mean all material Intellectual
Property that is owned by the Company or INSINC Technologies and which is
necessary to the operation of the business of the Company as presently
conducted.

 

1.50         “Owned Software” shall mean all material Software that is owned by
the Company or INSINC Technologies and which is necessary to the operation of
the business of the Company as presently conducted.

 

1.51         “Participating INSINC Shareholder” shall have the meaning ascribed
thereto in the Plan of Arrangement.

 

1.52         “Permitted Liens” shall mean any Lien consisting of (a) carriers’,
warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s, construction
or similar common law or statutory Liens or encumbrances arising in the ordinary
course of business which are not delinquent or remain payable without penalty,
(b) encumbrances for Taxes and other assessments or governmental charges or
levies not yet due or payable and (c) any other Liens that individually or in
the aggregate are not material to the Company or Purchaser, as the case may be,
and its Subsidiaries, taken as a whole.

 

1.53         “Person” shall mean any individual, corporation, partnership,
limited liability company, association, joint venture, trust, Governmental
Entity or other entity or organization.

 

1.54         “Personal Information” means the type of information regulated by
Privacy Laws and collected, used, disclosed or retained by the Company,
including information regarding the Company’s customers, suppliers, employees
and agents, such as an individual’s name, address, age, gender, identification
number, income, family status, citizenship, employment, assets, liabilities,
source of funds, payment records, credit information, personal references and
health records.

 

1.55         “Plan of Arrangement” means the plan of arrangement, substantially
in the form of Schedule 1, and any amendments or variations thereto made in
accordance with Article 5 of the Plan of Arrangement or made at the direction of
the Court in the Final Order with the consent of the Company and the Purchaser,
each acting reasonably.

 

1.56         “Pre-Closing Period” shall have the meaning set forth in
Section 5.1 of this Agreement.

 

1.57         “Privacy Laws” means all applicable federal, provincial, state,
municipal or other laws governing the collection, use, disclosure and retention
of Personal Information, including the Personal Information Protection and
Electronic Documents Act (Canada).

 

1.58         “Privacy Policies” means all privacy, data protection and similar
policies adopted or used by the Company in respect of Personal Information,
including any complaints process.

 

1.59         “Purchaser” shall have the meaning set forth in the introductory
paragraph to this Agreement.

 

1.60         “Purchaser Assets” shall have the meaning set forth in
Section 4.15.

 

1.61         “Purchaser Common Shares” shall mean the common shares, no par
value, of Purchaser.

 

5

--------------------------------------------------------------------------------


 

1.62         “Purchaser Disclosure Letter” shall have the meaning set forth in
Article IV of this Agreement.

 

1.63         “Purchaser Employee Plans” shall have the meaning set forth in
Section 4.17 of this Agreement.

 

1.64         “Purchaser Entities” shall have the meaning set forth in
Section 4.2(b) of this Agreement.

 

1.65         “Purchaser Insurance Policies” shall have the meaning set forth in
Section 4.16.

 

1.66         “Purchaser Material Adverse Effect” shall mean any effect that is,
or would be reasonably likely to have, a material adverse effect on the
condition, business, commercial relationships, assets, operating results,
customer/supplier and employee relationships, properties or financial affairs or
results of operations of the Purchaser Entities taken as a whole, other than
(i) any economic, political or industry condition or effect that affects the
economy in general or affects any Purchaser Entity’s industry on an
industry-wide basis, and in each case not specifically or uniquely relating to
such Purchaser Entity, (ii) any change in the price of Purchaser Common Shares
(it being understood that an effect relating directly to the operations of
Purchaser that results from or occurs or exists separately from any such price
change and that is not otherwise an effect identified in (i) above shall not be
precluded from being a Purchaser Material Adverse Effect), or (iii) the effect
of any changes in Laws and Regulations or accounting rules.

 

1.67         “Purchaser Public Filings” shall have the meaning set forth in
Section 4.7(a) of this Agreement.

 

1.68         “Purchaser Stock Option Plan” means the Second Amended and Restated
Stock Option Plan of Purchaser, as amended.

 

1.69         “Required Disclosure” shall have the meaning set forth in
Section 6.3.

 

1.70         “SEC” shall mean the United States Securities and Exchange
Commission.

 

1.71         “Securities Commissions” shall mean (i) the securities commissions
or similar entities in each of the Provinces of Canada and (ii) the SEC.

 

1.72         “Securities Laws” shall mean, unless the context otherwise
requires, all applicable securities laws in each of the Provinces of Canada and
in the United States and the applicable securities laws of all other
jurisdictions other than each of the Provinces of Canada and the United States,
as applicable, and the respective regulations made thereunder, together with
applicable published fee schedules, prescribed forms, policy statements,
national or multilateral instruments, orders, blanket rulings and other
regulatory instruments of the securities regulatory authorities in such
jurisdictions.

 

1.73         “Securities Act” shall mean the Securities Act of 1933, as amended.

 

1.74         “Shares” shall mean the issued and outstanding Company Common
Shares.

 

1.75         “Software” means all software relating to the Company, including
all versions of the computer programs known by the names as set out in
Section 3.9(a) of the Company Disclosure Letter, and all related documentation,
manuals, source code and object code, program files, data files, computer
related data, field and data definitions and relationships, data definition
specifications, data models, program and system logic, interfaces, program
modules, routines, sub-routines, algorithms, program architecture, design
concepts, system designs, program structure, sequence

 

6

--------------------------------------------------------------------------------


 

and organization, screen displays and report layouts, and all other material
related to such software.

 

1.76         “Subsidiary” shall mean any Person of which another Person
(i) (a) owns, directly or indirectly, fifty percent (50%) or more of the
outstanding voting securities or equity interests or (b) is a general partner or
managing member, or (ii) owns or controls, directly or indirectly, securities or
other ownership interests having by their terms the power to elect a majority of
the board of directors of such Person or other Persons performing similar
functions.

 

1.77         “Tax Act” means the Income Tax Act (Canada), as amended, superseded
or replaced and includes any regulations thereto.

 

1.78         “Tax” and “Taxes” shall mean all federal, state, provincial,
territorial, county, municipal, local or foreign taxes, duties, imposts, levies,
assessments, tariffs and other charges imposed, assessed or collected by a
Governmental Entity including, but not limited to, (i) any gross income, net
income, gross receipts, business, royalty, capital, capital gains, goods and
services, value added, severance, stamp, franchise, occupation, premium, capital
stock, sales and use, real property, land transfer, personal property, ad
valorem, transfer, license, profits, windfall profits, environmental, payroll,
employment, employer health, pension plan, anti-dumping, countervail, excise,
severance, stamp, occupation, or premium tax, (ii) all withholdings on amounts
paid to or by the relevant Person, (iii) all employment insurance premiums,
Canada, Quebec and any other pension plan contributions or premiums, (iv) any
fine, penalty, interest, or addition to tax, (v) any tax imposed, assessed, or
collected or payable pursuant to any tax-sharing agreement or any other Contract
relating to the sharing or payment of any such tax, levy, assessment, tariff,
duty, deficiency, or fee, and (vi) any liability for any of the foregoing as a
transferee, successor, guarantor, or by contract or by operation of law.

 

1.79         “Tax Returns” shall mean all reports, elections, declarations,
claims for refund, estimates, returns (including any schedules and attachments
thereto) and any other document relating to, or required to be filed in
connection with, any Taxes, including material information, returns or reports
with respect to withholding or payments to third parties, pursuant to the
statutes, rules and regulations of any federal, state, local or foreign
Governmental Entity.

 

1.80         “Third Party Programs” shall have the meaning set forth in
Section 3.9(k).

 

1.81         “VAR” shall mean Value Added Reseller.

 

1.82         “Voting Support Agreement” shall have the meaning set forth in the
recitals of this Agreement.

 

1.83         “Warrants” shall mean the warrants to be issued by Purchaser to the
Company Shareholders as defined in the Plan of Arrangement.

 

1.84         “Working Capital” shall mean the sum of the Company’s cash,
accounts receivable and prepaid expenses, less the sum of the Company’s accounts
payable (including accrued expenses) and current amounts due to shareholders
and/or related parties.  “Unearned revenue” is specifically excluded from this
calculation.  Further, cash balances arising from steps undertaken in Article 2
of the Plan of Arrangement are specifically excluded from this calculation.

 

7

--------------------------------------------------------------------------------


 


ARTICLE II -
THE ARRANGEMENT


 

2.1                               Arrangement.

 

The Company and the Purchaser agree that the Arrangement will be implemented in
accordance with and subject to the terms and conditions contained in this
Agreement and the Plan of Arrangement.

 

2.2                               Interim Order.

 

The Company agrees that as soon as reasonably practicable, the Company shall
apply in a manner acceptable to Purchaser, acting reasonably, pursuant to
section 192 of the CBCA and, in cooperation with the Purchaser, prepare, file
and diligently pursue an application for the Interim Order, which shall provide,
among other things:

 

(a)                                  for the class of persons to whom notice is
to be provided in respect of the Arrangement and the Company Meeting and for the
manner in which such notice is to be provided;

 

(b)                                 that the requisite approval for the
Arrangement Resolution shall be two-thirds of the votes cast on the Arrangement
Resolution by Company Shareholders present in person or represented by proxy at
the Company Meeting;

 

(c)                                  that, in all other respects, the terms,
restrictions and conditions of the Company’s articles of incorporation and
by-laws, including quorum requirements and all other matters, shall apply in
respect of the Company Meeting;

 

(d)                                 for the grant of the Dissent Rights;

 

(e)                                  for the notice requirements with respect to
the presentation of the application to the Court for the Final Order;

 

(f)                                    that the Company Meeting may be adjourned
or postponed from time to time by the Company (with the prior written consent of
the Purchaser, not to be unreasonably withheld or delayed) without the need for
additional approval of the Court; and

 

(g)                                 for such other matters as the Purchaser may
reasonably require subject to obtaining the prior written consent of the
Company, such consent not to be unreasonably withheld or delayed.

 

2.3                               Company Meeting.

 

(a)                                  Subject to the terms of this Agreement, the
Company agrees to convene and conduct the Company Meeting in accordance with the
Interim Order, the Company’s articles of incorporation and by-laws and
applicable Laws and Regulations as soon as reasonably practicable.

 

(b)                                 The Company will give notice to the
Purchaser of the Company Meeting and allow the Purchaser’s representatives and
legal counsel to attend and speak at the Company Meeting.

 

(c)                                  The Company will advise the Purchaser as
the Purchaser may reasonably request as to the aggregate tally of the proxies
received by the Company in respect of the Arrangement Resolution.

 

(d)                                 The Company will promptly advise the
Purchaser of any written notice received by the Company of exercise by any
Company Shareholder of Dissent Rights in relation to the Arrangement

 

8

--------------------------------------------------------------------------------


 

Resolution and any withdrawal of Dissent Rights received by the Company and,
subject to applicable Laws and Regulations, any written communications sent by
or on behalf of the Company to any Company Shareholder exercising or purporting
to exercise Dissent Rights in relation to the Arrangement Resolution.

 

2.4                               Company Circular.

 

(a)                                  Subject to the timely cooperation of
Purchaser in providing information to the Company pursuant to
Section 2.4(c) below, the Company shall prepare the Company Circular in the
English language in compliance with Securities Laws and mail the same as
required by the Interim Order and in accordance with all applicable Laws and
Regulations, in all jurisdictions where the same is required, complying in all
material respects with all applicable Laws and Regulations on the date of
mailing thereof and containing full, true and plain disclosure of all material
facts relating to the Arrangement.

 

(b)                                 The Company shall ensure that the Company
Circular complies in all material respects with the terms of this Agreement and
all applicable Laws and Regulations, and, without limiting the generality of the
foregoing, that the Company Circular will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements contained therein not misleading in light of
the circumstances in which they are made (other than in each case with respect
to any information concerning the Purchaser provided in writing by or on behalf
of the Purchaser for inclusion in the Company Circular) and shall provide the
Company Shareholders with information in sufficient detail to permit them to
form a reasoned judgment concerning the matters to be placed before them at the
Company Meeting.  The Company Circular will include the recommendation of the
board of directors of the Company that the Company Shareholders vote in favour
of the Arrangement Resolution, and a statement that each director of the Company
intends to vote in favour of the Arrangement Resolution, subject to the other
terms of this Agreement.  The Company shall indemnify and hold harmless the
Purchaser against any costs and expenses (including reasonable legal fees),
judgments, fines, losses, claims and damages and liabilities and amounts paid in
settlement thereof with the consent of the Purchaser (such consent not to be
unreasonably delayed or withheld) to which the Purchaser may be subject or may
suffer in connection with any claim, action, suit, proceeding or investigation
that is based on or arises out of any misrepresentation in the disclosure in the
Company Circular other than in respect of information concerning the Purchaser
that is provided in writing by or on behalf of the Purchaser for inclusion in
the Company Circular.

 

(c)                                  The Purchaser will furnish to the Company
all such information concerning the Purchaser as may be reasonably required by
the Company in the preparation of the Company Circular. The Purchaser shall
indemnify and hold harmless the Company against reasonable costs and expenses
(including reasonable legal fees), judgments, fines, losses, claims and damages
and liabilities and amounts paid in settlement thereof with the consent of the
Company (such consent not to be unreasonably delayed or withheld) to which the
Company may be subject or may suffer in connection with any claim, action, suit,
proceeding or investigation that is based on or arises out of any
misrepresentation or alleged misrepresentation in the disclosure in the Company
Circular in respect of information concerning the Purchaser that is provided in
writing by or on behalf of the Purchaser for inclusion in the Company Circular.

 

(d)                                 The Purchaser and its legal counsel shall be
given a reasonable opportunity to review and comment on the Company Circular,
prior to the Company Circular being printed and mailed to the Company
Shareholders, and reasonable consideration shall be given to any comments made
by the Purchaser and its counsel, provided that all information relating solely
to the Purchaser

 

9

--------------------------------------------------------------------------------


 

included in the Company Circular shall be in form and content satisfactory to
the Purchaser, acting reasonably.  The Company shall provide the Purchaser with
a final copy of the Company Circular prior to the mailing to the Company
Shareholders.

 

(e)                                  Each of the Company and the Purchaser shall
promptly notify the other if at any time before the Effective Date it becomes
aware (in the case of the Company only with respect to the Company and in the
case of the Purchaser only with respect to the Purchaser) that the Company
Circular contains an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
contained therein not misleading in light of the circumstances in which they are
made, or that otherwise requires an amendment or supplement to the Company
Circular, and the parties shall co-operate in the preparation of any amendment
or supplement to the Company Circular, as required or appropriate, and the
Company shall promptly mail or otherwise disseminate any amendment or supplement
to the Company Circular to the Company Shareholders.

 

2.5                               Final Order.

 

If the Interim Order is obtained, and if the Arrangement Resolution is passed at
the Company Meeting by the Company Shareholders, as provided for in the Interim
Order and as required by applicable Laws and Regulations and subject to the
terms of this Agreement, the Company shall as soon as reasonably practicable
thereafter and in any event within one business day thereafter take all steps
necessary or desirable to submit the Arrangement to the Court and diligently
pursue an application for the Final Order pursuant to section 192 of the CBCA.

 

2.6                               Court Proceedings.

 

Subject to the terms of this Agreement, the Purchaser will cooperate with,
assist and consent to the Company seeking the Interim Order and the Final Order,
including by providing the Company on a timely basis any information required to
be supplied by the Purchaser in connection therewith.  The Company will provide
legal counsel to the Purchaser with reasonable opportunity to review and comment
upon drafts of all material to be filed with the Court in connection with the
Arrangement, and will give reasonable consideration to all such comments.  The
Company will also provide legal counsel to the Purchaser on a timely basis with
copies of any notice of appearance or notice of intent to oppose and any
evidence served on the Company or its legal counsel in respect of the
application for the Interim Order or the Final Order or any appeal therefrom. 
Subject to applicable Laws and Regulations, the Company will not file any
material with the Court in connection with the Arrangement or serve any such
material, and will not agree to modify or amend materials so filed or served,
except as contemplated hereby or with the Purchaser’s prior written consent,
such consent not to be unreasonably withheld, conditioned or delayed; provided
that nothing herein shall require the Purchaser to agree or consent to any
increase in Consideration or other modification or amendment to such filed or
served materials that expands or increases the Purchaser’s obligations set forth
in any such filed or served materials or under this Agreement.

 

2.7                               Articles of Arrangement and Effective Date.

 

The Articles of Arrangement shall implement the Plan of Arrangement.  On the
same business day as the satisfaction or, where not prohibited, the waiver by
the applicable party in whose favour the condition is, and subject to applicable
Laws and Regulations, of the conditions (excluding conditions that, by their
terms, cannot be satisfied until the Effective Date, but subject to the
satisfaction or, where not prohibited, the waiver by the applicable party in
whose favour the condition is, of those conditions as of the Effective Date) set
forth in Articles VII and VIII hereof, unless another time or date is agreed to
in

 

10

--------------------------------------------------------------------------------


 

writing by the parties, the Articles of Arrangement shall be filed by the
Company with the Director.  From and after the Effective Time, the Plan of
Arrangement will have the effect as provided therein and by applicable Laws and
Regulations, including the CBCA.  The closing of the transactions contemplated
hereby will take place at the offices of Day Pitney LLP, 7 Times Square, New
York, New York, USA or at such other location as may be agreed upon by the
parties.

 

2.8                               Preparation of Filings.

 

Purchaser and the Company shall co-operate in the preparation of any application
for any orders, registrations, consents, filings, rulings, exemptions, no-action
letters, notifications and approvals and the preparation of any documents
reasonably deemed by either of them to be necessary to discharge its respective
obligations or otherwise advisable under applicable Laws and Regulations in
connection with this Agreement or the Plan of Arrangement.

 

2.9                               Withholding Taxes.

 

Purchaser and the Company shall be entitled to deduct and withhold from the
Consideration payable or otherwise deliverable to any Person hereunder such
amounts as Purchaser or the Company may be required to deduct and withhold
therefrom under any provision of Tax Laws and Regulations.  To the extent that
such amounts are so deducted and withheld and remitted to the relevant taxing
authority in accordance with such Tax Laws and Regulations, such amounts shall
be treated for all purposes under this Agreement as having been paid to the
Person to whom such amounts would otherwise have been paid.

 


ARTICLE III -
REPRESENTATIONS OF THE COMPANY AND DOBBIE


 

The Company and Dobbie, jointly and severally, represent and warrant to
Purchaser that, except as set forth in the disclosure letter of the Company
dated as of the date hereof (the “Company Disclosure Letter”), each of which
exceptions shall specifically identify the relevant Section hereof to which it
relates or be reasonably clear that it is relevant to such Section:

 


3.1                               DISCLOSURE.


 

No representation or warranty of the Company or Dobbie contained in this
Agreement, and no statement contained in the Company Disclosure Letter or in any
certificate or other information furnished or to be furnished, including all
information required to be included in the Company Circular, contains or will
contain any untrue statement of a material fact.  The information disclosed to
the Purchaser pursuant to the diligence requisition list it provided to the
Company in connection with the Purchaser’s due diligence investigations of the
Company Entities was in all material respects true, accurate and complete. 
Notwithstanding anything to the contrary, the Company and Dobbie shall not be
deemed to make to Purchaser any representation or warranty (express or implied)
other than as expressly made by the Company or Dobbie in this Agreement.

 


3.2                               CORPORATE ORGANIZATION.


 

(a)                                  The Company is a corporation duly
organized, validly existing and in good standing under the federal laws of
Canada.  The Company’s Subsidiary is a corporation duly organized, validly
existing and in good standing under the laws of the Province of British
Columbia.  The Company, directly or indirectly through the Company Entities, has
property or conducts business, and is qualified to transact business, in each of
the jurisdictions identified in Section 3.2(a) of the

 

11

--------------------------------------------------------------------------------


 

Company Disclosure Letter.  The Company is duly qualified to transact business
and is in good standing in each jurisdiction in which the ownership of property
or the character of its business requires such qualification, except those
jurisdictions where the failure to be so qualified or to be in good standing
would not have a Company Material Adverse Effect.  The Company has all required
corporate power, authority and capacity necessary to own and operate its
property, to carry on its business as now conducted, to execute and deliver the
Agreement and the agreements contemplated herein and, subject to the approval of
the Company Shareholders and the Court, to consummate the transactions
contemplated hereby and thereby.

 

(b)                                 Except as set forth in Section 3.2(b) of the
Company Disclosure Letter, the Company does not (i) have any Subsidiaries,
(ii) presently own or control, directly or indirectly, or hold any rights to
acquire, any interest in any other Person or (iii) have any Contract or other
obligation to provide funds to, or make any investment in, any other Person. 
The Company is not a participant in any joint venture, partnership or similar
arrangement.  The Company, together with any Subsidiary of the Company, are
herein referred to as “Company Entities” or a “Company Entity.”

 

(c)                                  The organizational documents of the Company
as currently in effect are in the form previously provided to counsel for the
Purchaser and no amendments have been made thereto or have been authorized since
the date thereof.

 


3.3                               AUTHORIZATION; NO VIOLATION.


 

(a)                                  The execution and delivery by the Company
of this Agreement and the agreements provided for herein, and the consummation
of all transactions contemplated hereunder and thereunder by the Company, have
been duly authorized by all requisite corporate action on the part of the
Company and will be recommended to the shareholders of the Company for adoption
and approval.  This Agreement has been duly and validly executed and delivered
by the Company.  Assuming the due authorization, execution and delivery of this
Agreement by Purchaser and the other parties hereto, other than the Company and,
in the case of the other agreements, by the parties thereto, other than the
Company, this Agreement and each other agreement contemplated hereby to which
the Company is a party constitute valid and legally binding obligations of the
Company, enforceable in accordance with its respective terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

 

(b)                                 The execution, delivery and performance by
the Company of this Agreement and the agreements provided for herein, and the
consummation by the Company of the transactions contemplated hereby and thereby,
will not, with or without the giving of notice or the passage of time or both,
(i) violate the provisions of the organizational documents of any Company
Entity, (ii) violate any Laws and Regulations applicable to any Company Entity
or any of their respective Company Assets, (iii) violate, conflict with, result
in a breach of any provision of or the loss of any benefit, constitute a default
(or an event which, with notice or lapse of time, or both, would constitute a
default), result in the termination of or a right of termination or
cancellation, accelerate the performance required by or rights or obligations,
except for any such violations, conflicts or breaches that would not have,
individually or in the aggregate, a Company Material Adverse Effect or
(iv) result in the creation of any Lien (other than Permitted Liens) upon any of
the respective Company Assets of any Company Entity.

 

12

--------------------------------------------------------------------------------



 


3.4                               CAPITALIZATION.


 

(a)                                  Authorized Capital Shares. The authorized
capital shares of the Company consist of an unlimited number of Company Common
Shares, of which 14,766,953 shares are issued and outstanding as of the date
hereof, and an unlimited number of preferred shares none of which are issued and
outstanding as of the date hereof.  Section 3.4(a) of the Company Disclosure
Letter sets forth a true and complete list of the holders of the outstanding
Company Common Shares, the respective number of shares held thereby and, to the
best of the Company’s knowledge, the country of residence of each such holder. 
Each outstanding Company Common Share has been duly and validly authorized and
issued, is fully paid and non-assessable, was issued in compliance with all
applicable Securities Laws, is free of any Liens imposed by or in favor of the
Company and is not subject to preemptive rights or rights of first refusal
created by its incorporating statute, the organizational documents of the
Company or any agreement to which the Company is a party or by which it is
bound.

 

(b)                                 Other Rights.  As of the date hereof there
are no outstanding options, warrants, rights (including conversion or preemptive
rights) or agreements for the purchase or acquisition from any Company Entity of
any, or rights to acquire from any Company Entity any, capital shares.  Except
for the Voting Support Agreement and except as set forth in Section 3.4(b) of
the Company Disclosure Letter, the Company is not a party or subject to any
agreement or understanding, and to the Company’s knowledge, there is no
agreement or understanding between any Person, which affects or relates to the
ownership, voting or giving of written consents with respect to any security or
by a director of the Company.

 

(c)                                  Subsidiaries. All of the outstanding shares
of capital stock and voting securities or other interests of each Subsidiary of
the Company are duly and validly authorized and issued, fully paid and
non-assessable, were issued in compliance with all applicable Securities Laws
and are free of any Liens.

 


3.5                               CONSENTS AND APPROVALS.


 

Except as set forth in Section 3.5 of the Company Disclosure Letter, no consents
or approvals of any Governmental Entity or any third parties are required in
connection with the execution, delivery or performance of this Agreement and the
agreements provided for herein by the Company or the consummation of the
transactions contemplated hereby or thereby.

 


3.6                               FINANCIAL STATEMENTS.


 

(a)                                  The Company has delivered to Purchaser
(i) the consolidated financial statements (balance sheet and statement of
operations, including notes thereto) at each of December 31, 2008, December 31,
2007 and December 31, 2006, and for the fiscal years then ended, and (ii) the
financial statements as at and for the six-month period ended June 30, 2009 (the
“Company Financial Statements”).  The Company Financial Statements were prepared
in accordance with Canadian GAAP consistently applied (except (A) as otherwise
indicated in such financial statements and the notes thereto or, in the case of
audited statements, in the related report of the Company’s independent auditors
or (B) in the case of unaudited interim statements, which are subject to normal
period-end adjustments and may omit notes which are not required by applicable
Laws and Regulations in the unaudited statements).  There has been no material
change in the Company’s accounting policies, except as described in the notes to
the Company Financial Statements, since June 30, 2009.

 

13

--------------------------------------------------------------------------------


 

(b)                                 The Company Financial Statements fairly
present in all material respects the consolidated financial condition, retained
earnings, assets and liabilities and operating results of the Company Entities
and as at the dates, and for the periods, indicated therein.

 

(c)                                  Except as set forth in the Company
Financial Statements, no Company Entity has any liabilities or obligations other
than (i) liabilities and obligations that have arisen after June 30, 2009 in the
ordinary course of business consistent with past practice which, individually or
in the aggregate, have not had a Company Material Adverse Effect and
(ii) obligations under Contracts and commitments incurred in the ordinary course
of business consistent with past practice that would not be required to be
reflected in financial statements (or the notes thereto) prepared in accordance
with Canadian GAAP.

 

(d)                                 Except as disclosed in the Company Financial
Statements, no Company Entity is a guarantor or indemnitor of any indebtedness
for borrowed money of any other Person.

 

3.7                               Taxes.

 

The Company and each Subsidiary of the Company:

 

(a)                                  Has filed all Tax Returns, including any
elections and designations required by or referred to in any such Tax Return,
which were required to be filed by it with any Governmental Entity prior to the
Effective Date.  All such Tax Returns are accurate and complete in all material
respects.

 

(b)                                 Has withheld, and will continue until the
Effective Date to withhold, any Taxes which are required by applicable law to be
withheld and has timely paid or remitted, and will continue until the Effective
Date to pay and remit, on a timely basis, the full amount of any Taxes which
have been or will be withheld, to the applicable Governmental Entity.

 

(c)                                  Has paid and will continue until the
Effective Date to pay all Taxes, including any amount due on or before the
Effective Date, including instalments or prepayments of Taxes, which are
required to have been paid to any Governmental Entity pursuant to applicable
law, and no deficiency with respect to the payment of any Taxes or Tax
instalments has been asserted against it by any Governmental Entity.  The
Company Entities have not incurred any liability, whether actual or contingent,
for Taxes or engaged in any transaction or event which would result in any
liability, whether actual or contingent, for Taxes or realized any income or
gain for Tax purposes otherwise than in the ordinary course of its business. 
Other than Taxes not yet due and reflected in the Working Capital the Company
Entities have no liability or obligation in respect of any Taxes for any taxable
periods ending on or before the Effective Date, and where no taxable period ends
or is deemed to end on or immediately prior to the Effective Date, no liability
or obligation for Taxes in respect of any time or event prior to the Effective
Date.  There are no actual or pending collection activities in relation to Taxes
nor are there any Encumbrances or Liens on any of the assets of a Company Entity
that arose in connection with any failure (or alleged failure) to pay any Tax.

 

(d)                                 Has had its income Tax liability assessed by
the relevant Governmental Entity in respect of the taxation years of such
company ending before the date hereof.

 

(e)                                  Has no outstanding assessments for Taxes,
there are no reviews or audits in progress or pending, there have been no
adjustments made or proposed by a Governmental Entity in the last three years,
and the Company Entities and Dobbie have no knowledge of any threatened or
potential assessment or other proceedings, any grounds therefor, or any
negotiations or investigations in

 

14

--------------------------------------------------------------------------------


 

respect of Taxes against a Company Entity.

 

(f)                                    Is not a party to any agreement, waiver,
extension or arrangement with any Governmental Entity which relates to any
extension of time with respect to the filing of any Tax Return, any payment of
Taxes or any assessment.

 

(g)                                 Except as set forth in Section 3.7(g) of the
Company Disclosure Letter, has not made any elections in respect of Taxes
pursuant to applicable law.

 

(h)                                 Represents and warrants that no
circumstances exist or have existed which have resulted in or may result in the
application of any of sections 79 to 80.04 of the Tax Act to a Company Entity.

 

(i)                                     Has never been required to file any Tax
Return with, and has never been liable to pay any Taxes to, any Governmental
Entity outside Canada.  No claim has ever been made by a Governmental Entity in
a jurisdiction where a Company Entity does not file Tax Returns that it is or
may be subject to the imposition of any Tax by that jurisdiction.

 

(j)                                     Is duly registered with the Canada
Revenue Agency under the Excise Tax Act (Canada) for purposes of the goods and
services tax (“GST”).  All input tax credits claimed by any such company for GST
purposes were calculated in accordance with applicable law.  Each Company Entity
has complied with all registration, reporting, payment, collection and
remittance requirements in respect of GST and provincial sales tax or harmonized
tax legislation.

 

(k)                                  Has not claimed any reserves, other than a
reserve under section 20(1)(m) of the Tax Act in respect of deferred revenue,
for purposes of the Tax Act (or analogous provincial or similar provisions) for
the most recent taxation year ending prior to the date hereof.

 

(l)                                     Has not made any payment, nor is
obligated to make any payment, and is not a party to any agreement under which
it could be obligated to make any payment, that may not be deductible (in whole
or in part) by virtue of section 67 of the Tax Act or could result in an income
inclusion pursuant to section 78 of the Tax Act or any analogous provincial or
similar provision.

 

(m)                               Has made or obtained records or documents that
meet the requirements of paragraphs 247(4)(a) to (c) of the Tax Act with respect
to all material transactions between a Company Entity and any non-resident
Person with whom such company was not dealing at arm’s length within the meaning
of the Tax Act, during a taxation year commencing after 1998 and ending on or
before the Effective Date.

 

(n)                                 Is not a party to any Tax-sharing, Tax
indemnity, Tax allocation agreement, or other similar agreement.  No Company
Entity is a party to any arrangement with any Governmental Entity relating to
Taxes, including any advance pricing agreement or other material agreement.  No
Company Entity has any liability for Taxes of any other Person whether pursuant
to Tax Laws and Regulations, as a transferee or successor, by Contract,
agreement, or otherwise.  Transactions in respect of goods or services between a
Company Entity and any non-arm’s length Person have occurred at fair market
value.

 

(o)                                 Has not at any time been a member of any
partnership or joint venture or the holder of a beneficial interest in any trust
for any period for which the statute of limitations for any Tax potentially
applicable as a result of such membership or holding has not expired.

 

(p)                                 The Company has non-capital loss
carry-forwards of CAD $30,000 for purposes of the Tax Act

 

15

--------------------------------------------------------------------------------


 

which are available to it and such losses do not begin to expire until 20
taxation years following December 31, 2008.  There has been no acquisition of
control of the Company for purposes of the Tax Act.

 

(q)                                 The capital dividend account of the Company,
determined for purposes of the Tax Act, at the date hereof is not less than CAD
$1,487,000.

 

(r)                                    Each of Dobbie and Dowco is a person
related to the Company, and will remain a person related to the Company until
the Effective Time, for purposes of the Tax Act (determined without regard to
paragraph 251(5)(b) thereof).

 

(s)                                  Represents and warrants that, to their
knowledge and relying on the information provided to the Company by the Company
Shareholders, and other than as set forth on Schedule A of the Company
Disclosure Letter, none of the Company Shareholders is a non-resident of Canada
within the meaning of section 116 of the Tax Act.

 


3.8                               LITIGATION.


 

There is no Legal Proceeding or investigation pending or, to the knowledge of
the Company, currently threatened against any Company Entity that questions
(i) the validity of this Agreement or any agreement contemplated hereby,
(ii) the right of the Company to enter into this Agreement or any agreement
contemplated hereby or thereby or (iii) the right of the Company to consummate
the transactions contemplated hereby or thereby.

 

3.9                               Intellectual Property.

 

To the best of the Company’s and Dobbie’s knowledge:

 

(a)                                  All of the Owned Intellectual Property is
set out in Section 3.9(a) of the Company Disclosure Letter.  The Company or
INSINC Technologies holds the entire right, title and interest in and to all of
the Owned Intellectual Property.

 

(b)                                 The Company and INSINC Technologies have the
exclusive right to use the Owned Intellectual Property except to the extent the
Company or INSINC Technologies have licensed others to use the Owned
Intellectual Property, which licences are listed in Section 3.9(b) of the
Company Disclosure Letter.

 

(c)                                  All of the Licensed Intellectual Property
is set out in Section 3.9(c) of the Company Disclosure Letter.  The Company  has
the exclusive right to use the Licensed Intellectual Property except to the
extent the rights are identified in Section 3.9(c) of the Company Disclosure
Letter as being non-exclusive.

 

(d)                                 The Company is not a party to any Contract
or commitment to pay any royalty or other fee to use the Licensed Intellectual
Property except as set out in Section 3.9(d) of the Company Disclosure Letter.

 

(e)                                  No consents are required in order for the
Licensed Intellectual Property to be licensed or sub-licensed to a third party
except as set out in Section 3.9(e) of the Company Disclosure Letter.

 

(f)                                    The Intellectual Property listed in
Sections 3.9(a) and (c) of the Company Disclosure Letter is all of the
Intellectual Property used in or required for the proper carrying on of the
business of the

 

16

--------------------------------------------------------------------------------


 

Company.

 

(g)                                 Neither the use of the Owned Intellectual
Property nor the conduct of the business of the Company infringes or otherwise
violates the Intellectual Property rights of any other Person.  No infringement,
misuse or misappropriation of the Owned Intellectual Property has occurred or is
occurring.

 

(h)                                 The Owned Intellectual Property is valid.

 

(i)                                     The Owned Software was written only by
the individuals (the “Developers”) listed in Section 3.9(i) of the Company
Disclosure Letter, other than minor components of the Owned Software which, in
the aggregate, do not comprise more than 5% of the source code for the current
version of any individual program.

 

(j)                                     All Developers, at the time they wrote
the Owned Software, were either full-time employees of the Company employed as
software programmers or were contractors who assigned their intellectual
property rights in the Owned Software to the Company pursuant to written
agreements.

 

(k)                                  Except for the third party software (“Third
Party Programs”) listed in Section 3.9(k) of the Company Disclosure Letter, the
Owned Software neither contains nor embodies nor uses nor requires any third
party software, including development tools and utilities, and the Owned
Software, together with the Third Party Programs, contains all material
necessary for the continued maintenance and development of the Owned Software.

 

(l)                                     Copies of all licence and maintenance
agreements for the Third Party Programs have been made available by the Company
to the Purchaser, except in respect of Third Party Programs that are
shrinkwrapped software and that are purchased off-the-shelf by the Company.

 

(m)                               Except as disclosed in Section 3.9(m) of the
Company Disclosure Letter, the source code for the Owned Software has not been
delivered or made available to any Person and the Company has not agreed to or
undertaken to or in any other way promised to provide such source code to any
Person.  Except as disclosed in Section 3.9(m) of the Company Disclosure Letter,
the source code is currently stored in, and has never been removed from, the
Company’s premises in Burnaby, British Columbia, Canada.

 

(n)                                 Except as listed in Section 3.9(n) of the
Company Disclosure Letter, there are no, and have never been any, distributors,
sales agents, representatives or other Persons, including VARs, OEMs or
resellers, who have or had rights to market or license the Owned Software.

 

(o)                                 Section 3.9(o) of the Company Disclosure
Letter lists all the other licences, maintenance or support agreements,
development contracts and all other agreements (other than requests for
proposals and proposals that are referred to in such agreements), or the forms
thereof, between the Company and users of the Owned Software, copies of each of
which have been made available to the Purchaser.  With respect to the users of
the Software listed in Section 3.9(o) of the Company Disclosure Letter, all such
users have non-transferable, non-exclusive licences to use only object code
versions of the Owned Software.

 

(p)                                 Except as listed in Section 3.9(p) of the
Company Disclosure Letter, there are no known problems or defects in the
Software including bugs, logic errors or failures of the Software to operate as
described in the related documentation, and, except for such disclosed problems
or defects, the

 

17

--------------------------------------------------------------------------------


 

Software operates in accordance with its documentation and specifications.  The
Software does not contain any undocumented code, disabling mechanism or
protection feature intentionally designed to prevent its use, including any
clock, timer, counter, computer virus, worm, software lock, drop dead device,
Trojan-horse routine, trap door, time bomb or any other codes or instructions
that may be used to access, modify, replicate, distort, delete, damage or
disable Software or data, other software, operating systems, computers or
equipment with which the Software interacts.

 

(q)                                 Section 3.9(q) of the Company Disclosure
Letter accurately describes the current state of the Software, together with all
current development plans for the Software, including design problems, remedial
plans, requests for new features from customers and enhancement plans.

 

(r)                                    The Company and any Company Subsidiary
have incorporated the Open Source Materials set forth in Section 3.9(r) of the
Company Disclosure Letter into, or combined such Open Source Materials with, the
Intellectual Property owned or developed by the Company (including, without
limitation, the Owned Intellectual Property) or otherwise used in the business
of the Company and have used the Open Source Materials set forth in
Section 3.9(r) of the Company Disclosure Letter in accordance with the terms of
any licensing agreements associated therewith.

 

3.10                        Privacy Laws.

 

(a)                                  The collection, use and retention of the
Personal Information by the Company, the disclosure or transfer of the Personal
Information by the Company to any third parties and transfer of the Personal
Information by the Company to Purchaser as part of Purchaser’s due diligence and
as contemplated by this Agreement or any ancillary agreement complies with all
Privacy Laws and is consistent with the Company’s own Privacy Policies.

 

(b)                                 There are no restrictions on the Company’s
collection, use, disclosure and retention of the Personal Information except as
provided by Privacy Laws and the Company’s own Privacy Policies.

 

(c)                                  There are no Legal Proceedings pending,
ongoing, or to the Company’s knowledge, threatened, with respect to the
Company’s collection, use, disclosure or retention of the Personal Information.

 

(d)                                 No decision, judgment or order, whether
statutory or otherwise, is pending or has been made, and no notice has been
given pursuant to any Privacy Laws, requiring the Company to take (or to refrain
from taking) any action with respect to the Personal Information.

 


3.11                        COMPLIANCE WITH LAWS AND REGULATIONS.


 

(a)                                  The Company Entities are, and at all times
have been, in full material compliance with all Laws and Regulations of any
Governmental Entity applicable to their respective businesses or operations. 
Except with respect to immaterial violations, no Company Entity has received any
written notice of, has knowledge of or has been charged with, the violation of
any Laws and Regulations.

 

(b)                                 The Company and its Subsidiaries have all
permits which are required for the operation of their respective businesses as
presently conducted, except where the absence of which would not, individually
or in the aggregate, materially affect the business of the Company Entities.  No
Company Entity is in default or violation (and no event has occurred which, with
notice or the lapse of time or both, would constitute a default or violation) of
any term, condition or provision

 

18

--------------------------------------------------------------------------------


 

of any permit to which it is a party, except where such default or violation
would not, individually or in the aggregate, materially affect the business of
the Company Entities.

 


3.12                        ENVIRONMENTAL.


 

There are no Legal Proceedings or investigations of any nature that would be
reasonably likely to result in the imposition on any Company Entity of any
liability or obligation arising under common law or under any local, state,
provincial, municipal or federal environmental statute, regulation or ordinance
pending or, to the knowledge of the Company, threatened against any Company
Entity, which liability or obligation would be material to the Company. To the
knowledge of the Company, there is no reasonable basis for any such Legal
Proceeding or investigation.

 


3.13                        CONTRACTS AND COMMITMENTS.


 

(a)                                  The Company’s Material Contracts are set
forth in Section 3.13(a) of the Company Disclosure Letter.  Except as disclosed
in Section 3.13(a) of the Company Disclosure Letter, all of the Material
Contracts are valid, binding and enforceable in accordance with their respective
terms and in full force and effect, without amendment.  Except as disclosed in
Section 3.13(a) of the Company Disclosure Letter, no Material Contract requires
the consent by the other parties thereto in order to consummate the transactions
contemplated by this Agreement.  Immediately after giving effect to the
Arrangement, the Company Entities will be permitted to exercise all of such
Company Entities’ rights under the Material Contracts to the same extent the
Company Entities would have been able to had the transactions contemplated by
this Agreement not occurred and without the payment of any additional amounts or
consideration other than ongoing payments which the Company Entities would
otherwise be required to pay.  The Company Entity party thereto has performed in
all material respects all obligations required to be performed by it and is not
in default under or in breach of nor in receipt of any claim of default or
breach under any Material Contract, and such Company Entity does not have any
present expectation or intention of not fully performing all such obligations,
except where any such default or non-performance would not constitute a Company
Material Adverse Effect.  No event has occurred which with the passage of time
or the giving of notice or both would result in a default, breach or event of
noncompliance by the Company Entity party thereto under any Material Contract,
except where such event would not constitute a Company Material Adverse Effect. 
The Company has no knowledge of any material breach or anticipated material
breach by the other parties to any Material Contract.  True, correct and
complete copies of each written Material Contract and an accurate description of
each oral Material Contract, together with all amendments, waivers or other
changes thereto, have been made available to counsel to Purchaser.

 

(b)                                 Except as set forth in the Company Financial
Statements or in Section 3.13(b) of the Company Disclosure Letter, no Company
Entity has, since June 30, 2009, (i) declared or paid any dividends or
authorized or made any distribution upon or with respect to any class or series
of its capital shares or corporate interests, (ii) incurred any indebtedness for
money borrowed or any other liabilities, (iii) made any loans or advances to any
Person, other than ordinary course advances for business expenses, or (iv) sold,
exchanged or otherwise disposed of any of its Company Assets or rights, other
than the sale of its inventory in the ordinary course of business.

 

(c)                                  Except as set forth in Section 3.13(c) of
the Company Disclosure Letter, the Company has no outstanding loans.  The
repayment schedule for each loan set forth in Section 3.13(c) of the Company
Disclosure Letter has been agreed to, and such agreement has been set forth in a
writing executed, by the Company and the relevant lienor (such agreement, the
“Loan Repayment Agreement”).  A true, correct and complete copy of the Loan
Repayment

 

19

--------------------------------------------------------------------------------


 

Agreement (which constitutes a Material Contract) has been provided to counsel
to Purchaser.  The Loan Repayment Agreement has not been amended or changed, and
no provision therein has been waived, since its execution.

 


3.14                        RELATED-PARTY TRANSACTIONS.


 

Except as set forth in Section 3.14 of the Company Disclosure Letter, no
employee, shareholder, officer or director of any Company Entity or member of
his/her immediate family is indebted to any Company Entity, nor is any Company
Entity indebted (or committed to make loans or extend or guarantee credit) to
any of them.  All commercial transactions are negotiated on an arms length basis
and at fair market value.

 


3.15                        CHANGES.


 

Except as set forth in Section 3.15 of the Company Disclosure Letter, since
June 30, 2009 and except as otherwise reflected in the Company Financial
Statements, each Company Entity has conducted its business, in all material
respects, in the ordinary course consistent with past practice and there has not
occurred:

 

(a)                                  any change, event or condition that,
individually or in the aggregate, is a Company Material Adverse Effect;

 

(b)                                 any material damage, destruction or loss to
Company Assets, whether or not covered by insurance, having a Company Material
Adverse Effect;

 

(c)                                  any waiver by any Company Entity of a
valuable right or of a debt owed to it;

 

(d)                                 any satisfaction or discharge of any Lien or
payment of any obligation by any Company Entity, except in the ordinary course
of business consistent with past practice and that is not material to the
Company Assets, financial condition, operating results or business of the
Company Entities, taken as a whole;

 

(e)                                  any Contract or arrangement entered into by
any Company Entity, or amendment to a Contract or arrangement by which any
Company Entity or any of its Company Assets is bound or subject, other than in
the ordinary course of business consistent with past practice;

 

(f)                                    any acquisition, sale, assignment or
transfer of any material asset of any Company Entity, or disclosure of any
proprietary confidential information to any Person;

 

(g)                                 any resignation or termination of employment
of any officer or key employee of any Company Entity, or any change in any
Material Contract or other arrangement (including any Company Employee Plan)
providing for compensation to any officer or key employee of any Company Entity;

 

(h)                                 any declaration, payment, setting aside or
other distribution of cash or other property to the Company’s shareholders or
interest holders with respect to its common shares, other equity securities or
other interests (including, without limitation, any warrants, options or other
rights to acquire Company Common Shares or other equity securities), or any
direct or indirect redemption, purchase or other acquisition by the Company of
any Company Common Shares or interests;

 

20

--------------------------------------------------------------------------------


 

(i)                                     any mortgage, pledge, transfer of a
security interest in, or Lien, created by any Company Entity, with respect to
any Company Assets, except for Permitted Liens;

 

(j)                                     any notice that there has been a loss
of, or order cancellation by, any major customer of any Company Entity;

 

(k)                                  any capital expenditures or commitments
therefor;

 

(l)                                     any loans or advances to, guarantees for
the benefit of, or any investments in, any Person (including, without
limitation, any employees, officers or directors, or any members of their
immediate families, of any Company Entity);

 

(m)                               any expenditure of cash other than in the
ordinary course of business consistent with past practice;

 

(n)                                 any change in accounting methods or
practices materially affecting the Company Assets, or any election with respect
to Taxes or changes in tax accounting methods;

 

(o)                                 any amendment or change to the
organizational documents of any Company Entity;

 

(p)                                 any agreement by any Company Entity to do
any of the things described in the preceding clauses (a) through (o) (other than
negotiations with Purchaser and its representatives regarding the transactions
contemplated by this Agreement); or

 

(q)                                 to the knowledge of the Company, any other
event or condition of any character that would have a Company Material Adverse
Effect.

 


3.16                        COMPANY ASSETS.


 

Each Company Entity has good and marketable title to, or valid leasehold
interests in, its respective properties and assets (all such properties and
assets being referred to as the “Company Assets”), other than such property and
assets as to which the failure to have the title or lease rights, individually
or in the aggregate, would not have a Company Material Adverse Effect.  The
Company Assets are free and clear of all Liens, except (a) as reflected in the
Company Financial Statements and (b) Permitted Liens.  The Company Assets
constitute all the assets used or held for use in the conduct of the respective
businesses of the Company Entities and necessary for Purchaser to operate such
businesses as currently conducted by such Company Entities.  No Company Entity
owns any real property.  All of the tangible Company Assets of each Company
Entity are in good operating condition, subject to normal wear and tear, and are
reasonably fit and useable for the purposes for which they are currently being
used.

 


3.17                        INSURANCE.


 

There is no claim pending under any fire, theft, casualty, general liability,
workers compensation, business interruption, life insurance or other insurance
policy maintained by any Company Entity (collectively, the “Company Insurance
Policies”) as to which coverage has been questioned, denied or disputed by the
underwriters of such policies.  All premiums due and payable on the Company
Insurance Policies or renewals thereof have been paid and each Company Entity is
otherwise in material compliance with the material terms of such policies.  All
Company Insurance Policies will remain in full force and effect through the
Effective Date and also as to claims arising out of events that occur prior to
the Effective Date.  The Company has no knowledge of any threatened termination
of, or premium increase with respect to, any of the Company Insurance Policies.

 

21

--------------------------------------------------------------------------------



 


3.18                        EMPLOYEE BENEFIT PLANS.


 

Section 3.18 of the Company Disclosure Letter contains a true and complete list
of each Company Employee Plan sponsored, maintained or contributed to or
required to be contributed to by any Company Entity or as to which any Company
Entity has, or may have, any liability or obligation, contingent or otherwise,
whether written or oral and whether legally binding or not (collectively, the
“Company Employee Plans”).  The Company has heretofore made available to
Purchaser true and complete copies of the Company Employee Plans.

 


3.19                        OCCUPATIONAL HEALTH AND SAFETY; WORKERS’
COMPENSATION.


 

(a)                                  The Company is in compliance with all
provisions of the Occupational Health and Safety Act (British Columbia) and
regulations made pursuant thereto, and there are no outstanding claims, charges
or orders thereunder.

 

(b)                                 The Company is in compliance with applicable
workers’ compensation laws and regulations made pursuant thereto and there are
no outstanding assessments, levies or penalties thereunder.

 


3.20                        EMPLOYMENT; CONFIDENTIALITY.


 

(a)                                 Except as disclosed in Section 3.20(a) of
the Company Disclosure Letter, as of the date hereof, no Company Entity is aware
that any executive officer, or that any group of employees of any Company
Entity, intends to terminate their employment with such Company Entity, nor does
such Company Entity have a present intention to terminate the employment of any
of the foregoing.

 

(b)                                Except as disclosed in Section 3.20(b) of the
Company Disclosure Letter, each current and former employee and consultant to
each Company Entity has entered into a confidentiality agreement with such
Company Entity, a copy of each of which has previously been delivered to
Purchaser.  Except as set forth in Section 3.20(b) of the Company Disclosure
Letter, no Company Entity has agreements or arrangements with Persons titled as
independent contractors or consultants, as a result of which, by virtue of the
control exercised by such Company Entity, the type of work performed by the
Persons or any other circumstances, such Persons could reasonably be deemed to
be employees of such Company Entity.

 


3.21                        BANKING FACILITIES.


 

Section 3.21 of the Company Disclosure Letter sets forth a true, correct and
complete list of:

 

(a)                                  each bank, savings and loan or other
financial institution in which any Company Entity has an account or safety
deposit box and the numbers of the accounts or safety deposit boxes maintained
thereat; and

 

(b)                                 the names of all persons authorized to draw
on each such account or to have access to any such safety deposit box facility.

 


3.22                        BROKERS AND FINDERS.


 

Other than to Alexander Capital Group Inc., no Company Entity is obligated to
pay any broker’s or finder’s fee or any other commission or similar fee to any
agent, broker, investment banker, financial advisor or other firm or Person in
connection with any of the transactions contemplated by this

 

22

--------------------------------------------------------------------------------


 

Agreement.  Any such fee or commission owed will be payable to Alexander Capital
Group Inc. as set forth in the Plan of Arrangement.

 


3.23                        TAKEOVER STATUTES


 

(a)                                  No state takeover statute or similar
statute or regulation or charter or by-law anti-takeover provision applies or
purports to apply to the Company with respect to this Agreement, the Arrangement
or any other transaction contemplated hereby.

 

(b)                                 The Company has no shareholder rights plan
or other similar agreement.

 


ARTICLE IV -
REPRESENTATIONS OF PURCHASER


 

Purchaser represents and warrants to the Company that, except as set forth in
the disclosure letter of the Purchaser dated as of the date hereof (the
“Purchaser Disclosure Letter”), each of which exceptions shall specifically
identify the relevant Section hereof to which it relates or be reasonably clear
that it is relevant to such Section:

 


4.1                               DISCLOSURE.


 

No representation or warranty of the Purchaser contained in this Agreement, and
no statement contained in the Purchaser Disclosure Letter or in any certificate
or other information furnished or to be furnished, contains or will contain any
untrue statement of a material fact. The information disclosed to the Company
pursuant to the diligence requisition list provided to the Purchaser by the
Company in connection with the Company’s due diligence investigations of the
Purchaser Entities was in all material respects true, accurate and complete. 
Notwithstanding anything to the contrary, the Purchaser shall not be deemed to
make to the Company any representation or warranty (express or implied) other
than as expressly made by the Purchaser in this Agreement

 


4.2                               CORPORATE ORGANIZATION.


 

(a)                                  Purchaser is a corporation duly organized,
validly existing and in good standing under the federal laws of Canada. 
Purchaser, directly or indirectly through the Purchaser Entities, has property
or conducts business in each of the jurisdictions identified on
Section 4.2(a) of the Purchaser Disclosure Letter and is qualified to transact
business in each of the jurisdictions identified in Section 4.2(a) of the
Purchaser Disclosure Letter.  Purchaser is duly qualified to transact business
and is in good standing in each jurisdiction in which the ownership of property
or the character of its business requires such qualification, except those
jurisdictions where the failure to be so qualified or to be in good standing
would not have a Purchaser Material Adverse Effect.  Purchaser has all required
corporate power, authority and capacity necessary to own and operate its
property, to carry on its business as now conducted and presently proposed to be
conducted, to execute and deliver the Agreement and the agreements contemplated
herein and, subject to the approval of the Court, to consummate the transactions
contemplated hereby and thereby.

 

(b)                                 Except as set forth in Section 4.2(b) of the
Purchaser Disclosure Letter, Purchaser does not (i) have any Subsidiaries,
(ii) presently own or control, directly or indirectly, or hold any rights to
acquire, any interest in any other Person or (iii) have any Contract or other
obligation to provide funds to, or make any investment in, any other Person. 
Purchaser is not a participant in any joint venture, partnership or similar
arrangement.  Purchaser, together with any Subsidiary of Purchaser, are herein
referred to as “Purchaser Entities” or a “Purchaser Entity.”

 

23

--------------------------------------------------------------------------------


 

(c)                                  The organizational documents of Purchaser
as currently in effect are in the form previously provided to counsel for the
Company and no amendments have been made thereto or have been authorized since
the date thereof.

 


4.3                               AUTHORIZATION; NO VIOLATION.


 

(a)                                  The execution and delivery by Purchaser of
this Agreement and the agreements provided for herein, and the consummation of
all transactions contemplated hereunder and thereunder by Purchaser, have been
duly authorized by all requisite corporate action on the part of Purchaser, and
this Agreement has been duly and validly executed and delivered by Purchaser. 
Assuming the due authorization, execution and delivery of this Agreement by the
Company and the other parties hereto, other than Purchaser and, in the case of
the other agreements, by the parties thereto, other than Purchaser, this
Agreement and each other agreement contemplated hereby to which Purchaser is a
party constitute valid and legally binding obligations of each of Purchaser,
enforceable in accordance with its respective terms, except as limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally and
(ii) laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

 

(b)                                 The execution, delivery and performance by
Purchaser of this Agreement and the agreements provided for herein, and the
consummation by Purchaser of the transactions contemplated hereby and thereby,
will not, with or without the giving of notice or the passage of time or both,
(i) violate the provisions of the organizational documents of any Purchaser
Entity, (ii) violate any Laws and Regulations applicable to any Purchaser Entity
or any of their respective Purchaser Assets, (iii) violate, conflict with,
result in a breach of any provision of or the loss of any benefit, constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default), result in the termination of or a right of termination or
cancellation, accelerate the performance required by or rights or obligations,
except for any such violations, conflicts or breaches that would not have,
individually or in the aggregate, a Purchaser Material Adverse Effect or
(iv) result in the creation of any Lien (other than Permitted Liens) upon any of
the respective Purchaser Assets of any Purchaser Entity.

 


4.4                               CAPITALIZATION.


 

(a)                                  Authorized Capital Shares.  The authorized
share capital of the Purchaser consists of an unlimited number of Purchaser
Common Shares, an unlimited number of Class 1 preference shares, issuable in
series, and an unlimited number of Class 2 preference shares, issuable in
series.  As of the date hereof, 110,537,883 Common Shares and no Class 1 or
Class 2 preference shares were issued and outstanding.  Each outstanding
Purchaser Common Share has been duly and validly authorized and issued, is fully
paid and non-assessable, was issued in compliance with all applicable Securities
Laws and is not subject to preemptive rights or rights of first refusal created
by its incorporating statute, the organizational documents of Purchaser or any
agreement to which Purchaser is a party.

 

(b)                                 Other Rights.  Except as set forth in the
Purchaser Disclosure Letter, there are no outstanding options, warrants, rights
(including conversion or preemptive rights) or agreements for the purchase or
acquisition from Purchaser of any, or rights to acquire from the Purchaser any,
capital shares.  Section 4.4(b) of the Purchaser Disclosure Letter accurately
sets forth the following information with respect to all outstanding options,
warrants and other rights to acquire Purchaser’s capital shares:  the type of
equity instrument; the number of shares covered; the exercise price; the grant
date; and the expiration date.  A true and complete copy of the Purchaser

 

24

--------------------------------------------------------------------------------


 

Stock Option Plan has been provided to the Company, and except as requested by
Purchaser, such Purchaser Stock Option Plan has not been amended, modified or
supplemented.  All currently outstanding options to acquire Purchaser Common
Shares were issued in compliance with the terms of the Purchaser Stock Option
Plan.  All registrations and approvals of the Purchaser Stock Option Plan
required by, and necessary to obtain any right or benefit under, applicable Laws
and Regulations to be made by Purchaser or its respective shareholders have been
made.

 

(c)                                  Subsidiaries.  All of the outstanding
shares of capital stock and voting securities or other interests of each
Subsidiary of Purchaser are duly and validly authorized and issued, fully paid
and non-assessable, were issued in compliance with all applicable Securities
Laws and are free of any Liens.

 


4.5                               ISSUANCE OF SECURITIES.


 

The Purchaser Common Shares and the Warrants to be issued pursuant to the
Arrangement, and the options to be granted to Dobbie, will be duly authorized,
validly issued, fully paid and non-assessable.

 


4.6                               CONSENTS AND APPROVALS.


 

Except as set forth in Section 4.6 of the Purchaser Disclosure Letter, and other
than stock exchange and regulatory approvals, no consents or approvals of any
Governmental Entity or any third parties are required in connection with the
execution, delivery or performance of this Agreement and the agreements provided
for herein by Purchaser or the consummation of the transactions contemplated
hereby or thereby by Purchaser.

 


4.7                               SECURITIES FILINGS; FINANCIAL STATEMENTS.


 

(a)                                  Purchaser has filed and made available to
the Company all forms, reports and documents required to be filed by Purchaser
with the Securities Commissions since August 10, 2006 (collectively, the
“Purchaser Public Filings”).  The Purchaser Public Filings (i) at the time filed
complied in all material respects with the applicable requirements of the
Securities Laws, and (ii) did not at the time they were filed (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing) contain any untrue statement of a material fact or omit to state a
material fact required to be stated in such Purchaser Public Filings or
necessary in order to make the statements in such Purchaser Public Filings, in
the light of the circumstances under which they were made, not misleading.

 

(b)                                 Each of the consolidated financial
statements (including, in each case, any related notes) contained in the
Purchaser Public Filings complied as to form in all material respects with the
applicable published rules and regulations of the Securities Commissions with
respect thereto, was prepared in accordance with US GAAP or Canadian GAAP (as
may be indicated in the notes to such financial statements or, in the case of
unaudited statements, as permitted under applicable law) and fairly presented
the consolidated financial position of Purchaser and its Subsidiaries as of the
respective dates and the consolidated results of their operations and cash
flows, retained earnings, assets and liabilities and operating results for the
periods indicated, except that the unaudited interim financial statements do not
include all notes, but do include all adjustments, which consist only of normal
recurring adjustments, necessary for fair presentation.  The books and records
of each Purchaser Entity are true and complete in all material respects.

 

25

--------------------------------------------------------------------------------


 

(c)                                  Except as set forth in the Purchaser Public
Filings, no Purchaser Entity has any liabilities or obligations other than
(i) liabilities and obligations that have arisen after June 30, 2009 in the
ordinary course of business consistent with past practice which, individually or
in the aggregate, have not had a Purchaser Material Adverse Effect and
(ii) obligations under Contracts and commitments incurred in the ordinary course
of business consistent with past practice that would not be required to be
reflected in financial statements (or the notes thereto) prepared in accordance
with US GAAP.

 

(d)                                 Except as disclosed in the Purchaser Public
Filings, no Purchaser Entity is a guarantor or indemnitor of any indebtedness
for borrowed money of any other Person.

 

(e)                                  Since June 30, 2009, there has been no
event which has had a Purchaser Material Adverse Effect.

 


4.8                               LITIGATION.


 

There is no Legal Proceeding or investigation pending or, to the knowledge of
Purchaser, currently threatened against any Purchaser Entity that questions
(i) the validity of this Agreement or any agreement contemplated hereby,
(ii) the right of Purchaser to enter into this Agreement or any agreement
contemplated hereby or thereby or (iii) the right of Purchaser to consummate the
transactions contemplated hereby or thereby.

 


4.9                               INTELLECTUAL PROPERTY.


 

Purchaser owns all rights, title, and interests in and to its Intellectual
Property free and clear of any encumbrance.  The execution and performance of
this Agreement, and the conduct of the business after the Effective Date, will
not result in any breach or violation of any Material Contract, or create on
behalf of any third party the right to terminate or modify any Material
Contract, relating to any Intellectual Property.

 


4.10                        COMPLIANCE WITH LAWS AND REGULATIONS.


 

(a)                                  The Purchaser Entities are, and at all
times have been, in full material compliance with all Laws and Regulations of
any Governmental Entity applicable to their respective businesses or
operations.  Except with respect to immaterial violations, no Purchaser Entity
has received any written notice of, has knowledge of or has been charged with,
the violation of any Laws and Regulations.

 

(b)                                 The Purchaser Entities have all permits
which are required for the operation of their respective businesses as presently
conducted, except where the absence of which would not, individually or in the
aggregate, materially affect the business of the Purchaser Entities.  No
Purchaser Entity is in default or violation (and no event has occurred which,
with notice or the lapse of time or both, would constitute a default or
violation) of any term, condition or provision of any permit to which it is a
party, except where such default or violation would not, individually or in the
aggregate, materially affect the business of the Purchaser Entities.

 


4.11                        ENVIRONMENTAL.


 

There are no Legal Proceedings or investigations of any nature that would be
reasonably likely to result in the imposition on any Purchaser Entity of any
liability or obligation arising under common law or under any local, state,
provincial, municipal or federal environmental statute, regulation or ordinance
pending or, to the knowledge of Purchaser, threatened against any Purchaser
Entity, which liability or

 

26

--------------------------------------------------------------------------------


 

obligation would be material to Purchaser.  To the knowledge of Purchaser, there
is no reasonable basis for any such Legal Proceeding or investigation.

 


4.12                        CONTRACTS AND COMMITMENTS.


 

(a)                                  All of the Material Contracts are valid,
binding and enforceable (and, if applicable, were registered with the
appropriate Governmental Entity, as required in order to be enforceable) in
accordance with their respective terms and in full force and effect, without
amendment (except as disclosed on Section 4.12(a) of the Purchaser Disclosure
Letter). No Material Contract requires the consent by the other parties thereto
in order to consummate the transactions contemplated by this Agreement. The
Purchaser Entity party thereto has performed in all material respects all
obligations required to be performed by it and is not in default under or in
breach of nor in receipt of any claim of default or breach under any Material
Contract, and such Purchaser Entity does not have any present expectation or
intention of not fully performing all such obligations, except where any such
default or non-performance would not constitute a Purchaser Material Adverse
Effect.  No event has occurred which with the passage of time or the giving of
notice or both would result in a default, breach or event of noncompliance by
the Purchaser Entity party thereto under any Material Contract, except where
such event would not constitute a Purchaser Material Adverse Effect.  Purchaser
has no knowledge of any material breach or anticipated material breach by the
other parties to any Material Contract. True, correct and complete copies of
each written Material Contract and an accurate description of each oral Material
Contract, together with all amendments, waivers or other changes thereto, have
been made available to counsel to the Company.

 

(b)                                 Except as set forth in the Purchaser’s
financial statements available on www.SEDAR.com and www.sec.gov, no Purchaser
Entity has, since June 30, 2009, (i) declared or paid any dividends or
authorized or made any distribution upon or with respect to any class or series
of its capital shares or corporate interests, (ii) incurred any indebtedness for
money borrowed or any other liabilities individually, (iii) made any loans or
advances to any Person, other than ordinary course advances for business
expenses, or (iv) sold, exchanged or otherwise disposed of any of its Purchaser
Assets or rights, other than the sale of its inventory in the ordinary course of
business.

 


4.13                        RELATED-PARTY TRANSACTIONS.


 

Except as set forth in the Purchaser Public Filings, no employee, shareholder,
officer or director of any Purchaser Entity or member of his/her immediate
family is indebted to any Purchaser Entity, nor is any Purchaser Entity indebted
(or committed to make loans or extend or guarantee credit) to any of them.  All
commercial transactions are negotiated on an arms length basis and at fair
market value.

 


4.14                        CHANGES.


 

Since June 30, 2009 and except as otherwise reflected in the Purchaser Public
Filings or as set forth in Section 4.14 of the Purchaser Disclosure Letter, each
Purchaser Entity has conducted its business, in all material respects, in the
ordinary course consistent with past practice and there has not occurred:

 

(a)                                  any change, event or condition that,
individually or in the aggregate, is a Purchaser Material Adverse Effect;

 

(b)                                 any material damage, destruction or loss to
Purchaser Assets, whether or not covered by insurance having a Purchaser
Material Adverse Effect;

 

27

--------------------------------------------------------------------------------


 

(c)                                  any satisfaction or discharge of any Lien
or payment of any obligation by any Purchaser Entity, except in the ordinary
course of business consistent with past practice and that is not material to the
Purchaser Assets, financial condition, operating results or business of the
Purchaser Entities, taken as a whole;

 

(d)                                 any Contract entered into by any Purchaser
Entity, or any change or amendment to a Contract or arrangement by which any
Purchaser Entity or any of its Purchaser Assets is bound or subject, other than
in the ordinary course of business consistent with past practice;

 

(e)                                  any acquisition, sale, assignment or
transfer of any material asset of any Purchaser Entity, or disclosure of any
proprietary confidential information to any Person;

 

(f)                                    any resignation or termination of
employment of any officer or key employee of any Purchaser Entity, or any change
in any Material Contract or other arrangement (including any Purchaser Employee
Plan) providing for compensation to any officer or key employee of any Purchaser
Entity;

 

(g)                                 any declaration, payment, setting aside or
other distribution of cash or other property to its shareholders or interest
holders with respect to its common shares, other equity securities or other
interests (including without limitation, any warrants, options or other rights
to acquire its common shares or other equity securities), or any direct or
indirect redemption, purchase or other acquisition by Purchaser of any of its
common shares or interests;

 

(h)                                 any mortgage, pledge, transfer of a security
interest in, or Lien, created by any Purchaser Entity, with respect to any of
its Purchaser Assets, except for Permitted Liens;

 

(i)                                     any notice that there has been a loss
of, or order cancellation by, any major customer of any Purchaser Entity;

 

(j)                                     any loans or advances to, guarantees for
the benefit of, or any investments in, any Person (including, without
limitation, any employees, officers or directors, or any members of their
immediate families, of any Purchaser Entity);

 

(k)                                  any change in the accounting methods or
practices materially affecting the Purchaser Assets of any Purchaser Entity, or
any election with respect to Taxes or changes in tax accounting methods;

 

(l)                                     any amendment or change to the
organizational documents of any Purchaser Entity;

 

(m)                               any agreement by any Purchaser Entity to do
any of the things described in the preceding clauses (a) through (l) (other than
negotiations with the Company and its representatives regarding the transactions
contemplated by this Agreement); or

 

(n)                                 to the knowledge of Purchaser , any other
event or condition of any character that would have a Purchaser Material Adverse
Effect.

 


4.15                        PURCHASER ASSETS.


 

Each Purchaser Entity has good and marketable title to, or valid leasehold
interests in, its respective properties and assets (all such properties and
assets being referred to as the “Purchaser Assets”), other than such property
and assets as to which the failure to have the title or lease rights,
individually or in the aggregate, would not have a Purchaser Material Adverse
Effect.  The Purchaser

 

28

--------------------------------------------------------------------------------


 

Assets are free and clear of all Liens, except (a) as reflected in the Purchaser
Public Filings and (b) Permitted Liens.  The Purchaser Assets constitute all the
assets used or held for use in the conduct of the respective businesses of the
Purchaser Entities and necessary for Purchaser to operate such businesses as
currently conducted by such Purchaser Entities.  No Purchaser Entity owns any
real property.  All of the tangible Purchaser Assets of each Purchaser Entity
are in good operating condition, subject to normal wear and tear, and are
reasonably fit and useable for the purposes for which they are currently being
used.

 


4.16                        INSURANCE.


 

There is no claim pending under any fire, theft, casualty, general liability,
workers compensation, business interruption, life insurance or other insurance
policy maintained by any Purchaser Entity (collectively, the “Purchaser
Insurance Policies”) as to which coverage has been questioned, denied or
disputed by the underwriters of such policies.  All premiums due and payable on
the Purchaser Insurance Policies or renewals thereof have been paid and each
Purchaser Entity is otherwise in material compliance with the material terms of
such policies.  All Purchaser Insurance Policies will remain in full force and
effect through the Effective Date and also as to claims arising out of events
that occur prior to the Effective Date.  Purchaser has no knowledge of any
threatened termination of, or premium increase with respect to, any of the
Purchaser Insurance Policies.

 


4.17                        EMPLOYEE BENEFIT PLANS.


 

Section 4.17 to the Purchaser Disclosure Letter contains a true and complete
list of each Purchaser Employee Plan sponsored, maintained or contributed to or
required to be contributed to by any Purchaser Entity or as to which any
Purchaser Entity has, or may have, any liability or obligation, contingent or
otherwise, whether written or oral and whether legally binding or not
(collectively, the “Purchaser Employee Plans”).  Purchaser has heretofore made
available to the Company true and complete copies of the Purchaser Employee
Plans.

 


4.18                        WORKERS’ COMPENSATION; EMPLOYMENT; CONFIDENTIALITY.


 

(a)                                 Purchaser is in compliance with applicable
workers’ compensation Laws and Regulations made pursuant thereto and there are
no outstanding assessments, levies or penalties thereunder.

 

(b)                                Except as disclosed in Section 4.18(b) of the
Purchaser Disclosure Letter, as of the date hereof, Purchaser is not aware that
any executive officer, or that any group of employees of Purchaser, intends to
terminate their employment with Purchaser, nor does Purchaser have a present
intention to terminate the employment of any of the foregoing.  The employment
of each officer and employee of Purchaser is terminable at the will of
Purchaser.

 

(c)                                 Except as disclosed in Section 4.18(c) of
the Purchaser Disclosure Letter, each current and former employee and consultant
to Purchaser has entered into a confidentiality and assignment of inventions
agreement with Purchaser.  Purchaser does not have agreements or arrangements
with Persons titled as independent contractors or consultants, as a result of
which, by virtue of the control exercised by Purchaser, the type of work
performed by the Persons or any other circumstances, such Persons could
reasonably be deemed to be employees of Purchaser.

 


4.19                        BROKERS OR FINDERS.


 

No Purchaser Entity is obligated to pay any broker’s or finder’s fee or any
other commission or similar fee to any agent, broker, investment banker,
financial advisor or other firm or Person in

 

29

--------------------------------------------------------------------------------


 

connection with any of the transactions contemplated by this Agreement.

 


4.20                        TAKEOVER STATUTES.


 

No takeover statute or similar statute or regulation or organizational document
anti-takeover provision applies or purports to apply to Purchaser with respect
to this Agreement, the Arrangement or any other transaction contemplated hereby.

 


ARTICLE V -
CERTAIN COVENANTS OF THE PARTIES


 


5.1                               CONDUCT OF THE COMPANY’S BUSINESS PRIOR TO THE
EFFECTIVE TIME.


 

During the period from the date of this Agreement and continuing until the
earlier of the termination of this Agreement or the Effective Time (the
“Pre-Closing Period”), except as expressly contemplated or permitted by this
Agreement:

 

(a)                                  other than in connection with

 

(i)                                     the CAD $55,000 capital expenditure set
forth in Section 3.15(k) of the Company Disclosure Letter, and

 

(ii)                                  this Agreement, the transactions
contemplated hereby and the legal, accounting and Company Meeting fees, expenses
and costs incurred by the Company in association therewith, which in the
aggregate will amount to no more than CAD $*********.  The foregoing does not
include the fees of Alexander Capital Group Inc., which will be paid as set
forth in the Plan of Arrangement.

 

the Company shall, and shall cause its Subsidiaries to, conduct business in, and
not take any action (including any action with respect to Working Capital)
except in, the usual and ordinary course of business and consistent with past
practice, and it shall, and shall cause its Subsidiaries to, use commercially
reasonable efforts to maintain and preserve its business organization, assets,
employees and advantageous business relationships; and

 

(b)                                 the Company shall not, and it shall cause
its Subsidiaries not to, otherwise take actions that could reasonably be
expected to be prejudicial to Purchaser’s interest in the business, property or
assets of the Company Entities following the Effective Time.

 

Nothing in this Section 5.1 shall give Purchaser, directly or indirectly, the
right to control or direct the Company Entities’ operations prior to the
Effective Time.  The Company Entities shall exercise, consistent with the terms
and conditions of this Agreement, complete control and supervision over the
Company Entities’ operations prior to the Effective Time.

 


5.2                               REPORTS, TAXES.


 

During the Pre-Closing Period and except as expressly contemplated by this
Agreement and the Plan of Arrangement, each of the Company Entities and
Purchaser Entities shall:  (i) duly and timely file all Tax returns required to
be filed by it on or after the date hereof and all such Tax Returns will be
true, complete and correct and prepared consistent with prior practice, except
as may be required by applicable law; (ii) timely withhold, collect, remit and
pay all Taxes which are to be withheld, collected, remitted or paid by it to the
extent due and payable, except for the payment of any Taxes contested in good
faith

 

30

--------------------------------------------------------------------------------


 

pursuant to applicable laws where adequate reserves have been reflected on the
Company Financial Statements or the Purchaser financial statements, as the case
may be; (iii) not make or rescind any material express or deemed election
relating to Taxes; (iv) not make a request for a Tax ruling or enter into a
closing agreement with any Government Entity; (v) not settle or compromise any
material claim, action, suit, litigation, proceeding, arbitration,
investigation, audit or controversy relating to Taxes; (vi) not permit the
Company to suffer an acquisition of control, and (vii) not undertake any
transaction which would adversely affect or reduce the tax balances described in
Section 3.7(p) or (q).

 


5.3                               NON-SOLICITATION.


 

During the Pre-Closing Period, except as expressly contemplated or permitted by
this Agreement:

 

(a)                                  Each of the Company and Purchaser shall not
directly or indirectly, through any officer, director, employee, representative
or agent, solicit, initiate, or encourage any inquiries or proposals that
constitute, or could reasonably be expected to lead to, a proposal or offer for
any amalgamation, merger, consolidation, reorganization, recapitalization, asset
transfer, share issuance or similar transaction involving the Company or the
Purchaser, as the case may be, or any of their Subsidiaries (any of the
foregoing inquiries or proposals being referred to in this Agreement as an
“Acquisition Proposal”), (ii) engage in negotiations or discussions concerning,
or provide any non-public information to any Person relating to, any Acquisition
Proposal, or (iii) agree to, approve or recommend any Acquisition Proposal.

 

(b)                                 A party receiving an Acquisition Proposal
shall notify, as promptly as practicable (and in no event later than 48 hours)
the other party after receipt of any Acquisition Proposal or any inquiry or
contact by any Person that informs the Company or the Purchaser, as applicable,
that it is considering making an Acquisition Proposal.  Such notice shall
indicate in reasonable detail the identity of the offeror and the terms and
conditions of such Acquisition Proposal, inquiry or contact.

 


5.4                               INTELLECTUAL PROPERTY.


 

(a)                                  During the Pre-Closing Period, except as
expressly contemplated or permitted by this Agreement, each of the Company and
Purchaser shall, and each shall cause each of their Subsidiaries, to use
commercially reasonable efforts to do or cause to be done all things necessary
to preserve and keep in full force and effect all licenses, approvals,
agreements, franchises, copyrights and patents, and all other rights (including
without limitation with respect to Intellectual Property) used in or necessary
to the present or reasonably anticipated future conduct of the Company Entities’
or Purchaser Entities’ businesses, as the case may be, the loss of which would
reasonably be likely to have a Company Material Adverse Effect or Purchaser
Material Adverse Effect, respectively.

 

(b)                                 Notwithstanding the foregoing, no Company
Entity shall take any actions during the Pre-Closing Period related to the sale,
pricing, licensing, transfer, marketing of or access to Intellectual Property,
except in the ordinary course of business consistent with past practice, without
Purchaser’s prior written consent, which consent shall not be unreasonably
withheld, delayed or conditioned.

 

31

--------------------------------------------------------------------------------



 


5.5                               STOCK OPTION GRANTS.


 

Promptly following the Effective Time and subject to compliance with applicable
Laws and Regulations and the rules of the Toronto Stock Exchange, and in
consideration for Dobbie’s becoming an employee of Purchaser, Purchaser shall
grant to Dobbie employee stock options to purchase 500,000 Purchaser Common
Shares with an exercise price that reflects the close-of-day market price of the
Purchaser Common Shares on the business day immediately prior to the Effective
Date.  Such option grant will be memorialized in an agreement, in the form
previously delivered by Purchaser to Dobbie to be executed by Dobbie and
Purchaser, and such options will vest in accordance with the schedule set forth
in such agreement.

 


ARTICLE VI -
ADDITIONAL MUTUAL COVENANTS


 


6.1                               ACCESS TO INFORMATION.


 

Subject to the Confidentiality Agreement and upon reasonable notice, the Company
and Purchaser shall each afford to the officers, employees, accountants, counsel
and other representatives of the other access, during normal business hours
during the Pre-Closing Period, to all information concerning its business,
properties and personnel, including the work papers of their respective
independent accountants, as may reasonably be requested.  The Company and
Purchaser shall hold any such information which is nonpublic in accordance with
the Confidentiality Agreement.  No information or knowledge obtained in any
investigation pursuant to this Section 6.1 shall affect or be deemed to modify
any representation or warranty contained in this Agreement or the conditions to
the obligations of the parties to consummate the Arrangement.  Purchaser
undertakes to provide counsel to the Company with copies of any material
correspondence with, and with a copy of the conditional approval of, the Toronto
Stock Exchange related to the listing of the Purchaser Common Shares to be
issued pursuant to the Arrangement.

 


6.2                               LEGAL CONDITIONS TO ARRANGEMENT.


 

Each of Purchaser and the Company shall take all reasonable actions necessary to
comply promptly with all Laws and Regulations which may be imposed on itself
with respect to the Arrangement (which actions shall include, without
limitation, furnishing all information required in connection with approvals of
or filings with any Governmental Entity) and shall promptly cooperate with and
furnish information to each other in connection with any such requirements
imposed in connection with the Arrangement.

 


6.3                               PUBLIC DISCLOSURE.


 

During the Pre-Closing Period, except as otherwise required by the Securities
Laws and any applicable Laws and Regulations (“Required Disclosure”), and except
as required for the solicitation of the approval of the Company’s shareholders,
the pursuit of third-party consents, and announcements to and discussions with
employees of the Company reasonably required in furtherance of the Arrangement
and the performance of the parties’ obligations pursuant to this Agreement,
neither the Company nor Purchaser shall issue or cause the publication of any
press release or public announcement or disclosure to any third party of the
existence or any subject matter, terms or conditions of this Agreement unless
jointly approved by Purchaser and the Company prior to release, announcement or
disclosure.  Notwithstanding the foregoing, if a party determines in its sole
discretion that a Required Disclosure of information relating to this Agreement
is required, such party shall provide the other party with as much prior written

 

32

--------------------------------------------------------------------------------


 

notice (including the language, form and content of the Required Disclosure) and
an opportunity for consultation as is reasonably practicable under the
circumstances of any intended Required Disclosure, it being understood that
nothing herein shall prevent the disclosing party from making Required
Disclosure.  The Company and Purchaser further agree that the language, form and
content of any public disclosure of information relating to this Agreement
(whether through a press release, public filing (which filing a party determines
to be voluntary) or report, public statement or otherwise) that is not a
Required Disclosure shall be mutually agreed in advance by the parties, which
agreement shall not be unreasonably withheld.

 


6.4                               CONSENTS.


 

The Company and Purchaser shall each use its respective commercially reasonable
efforts to obtain any necessary consents, waivers and approvals under any of its
material agreements, Contracts, licenses or leases as may be required to
consummate the Arrangement.

 


6.5                               SECURITIES COMPLIANCE.


 

(a)                                  Listing.  The Purchaser shall, promptly
following the Effective Date, cause all Purchaser Common Shares issuable in the
Arrangement or Purchaser Common Shares issued on due exercise of Warrants or of
options of Purchaser granted to Dobbie pursuant to Section 5.5 hereof to be
listed on the Toronto Stock Exchange.

 

(b)                                 Compliance.  The Company and Purchaser shall
comply with all applicable rules and regulations of the Securities Commissions
in connection with the transactions contemplated by this Agreement.

 

(c)                                  Restrictive Legend. Each certificate
representing Purchaser Common Shares issuable in the Arrangement or Purchaser
Common Shares issued on due exercise of Warrants or of options of Purchaser
granted to Dobbie pursuant to Section 5.5 hereof shall bear substantially the
following legend (in addition to any legends required under applicable
Securities Laws) for Company Shareholders located in the United States:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES ONLY AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THE SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM.

 


6.6                               EXPENSES.


 

Whether or not the Arrangement is consummated, all fees, costs and expenses
(including legal, accounting and investment banking fees and expenses) incurred
in connection with this Agreement and the transactions contemplated hereby shall
be paid by the party incurring such fee, cost or expense.

 


6.7                               ADDITIONAL AGREEMENTS; COMMERCIALLY REASONABLE
EFFORTS.


 

(a)                                  Subject to the terms and conditions of this
Agreement, each of the parties agrees to use commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary under applicable Laws and Regulations to consummate and make
effective the transactions contemplated by this Agreement.  In case at any time
after the Effective

 

33

--------------------------------------------------------------------------------


 

Time any further action is reasonably necessary to carry out the purposes of
this Agreement each party to this Agreement shall use commercially reasonable
efforts take all such necessary action.

 


6.8                               SUPPLEMENTS TO DISCLOSURE LETTERS.


 

(a)                                  The Company shall from time to time, from
the date hereof until the Effective Date, supplement or amend the Company
Disclosure Letter with respect to any matter arising after the date hereof
which, if existing as of or prior to the date hereof, would have been required
to be set forth in the Company Disclosure Letter.  No supplement or amendment to
the Company Disclosure Letter shall have any effect on the conditions to the
obligations of Purchaser to consummate the Arrangement set forth in Article VII.

 

(b)                                 Purchaser shall from time to time, from the
date hereof until the Effective Date, supplement or amend the Purchaser
Disclosure Letter with respect to any matter arising after the date hereof
which, if existing as of or prior to the date hereof, would have been required
to be set forth in the Purchaser Disclosure Letter.  No supplement or amendment
to the Purchaser Disclosure Letter shall have any effect on the conditions to
the obligations of the Company to consummate the Arrangement set forth in
Article VIII.

 


6.9                               NON-SOLICITATION OF EMPLOYEES.


 

For one year following the termination of this Agreement pursuant to the
provisions of Article X hereof, neither the Company nor the Purchaser shall,
either directly or indirectly, solicit for employment any individual who is
employed by the Purchaser or the Company, respectively, as of the date of this
Agreement; provided, however, that this Section 6.9 shall not limit Purchaser’s
or the Company’s right to continue its customary general advertisement for
employees.

 


ARTICLE VII -
CONDITIONS TO THE OBLIGATIONS OF PURCHASER


 

The obligations of Purchaser to consummate the Arrangement are subject to the
fulfillment, on or before the Effective Date, of all the following conditions,
any one or more of which may be waived by Purchaser:

 


7.1                               ACCURACY OF REPRESENTATIONS AND WARRANTIES.


 

The representations and warranties of the Company contained in this Agreement
shall be true and correct in all respects, in each case as of the date of this
Agreement and as of the Effective Date as though made on such date, except to
the extent such representations and warranties are expressly made only as of an
earlier date, in which case as of such earlier date, except for changes since
the date of this Agreement that individually or in the aggregate do not
constitute a Company Material Adverse Effect.

 


7.2                               COVENANTS PERFORMED.


 

All of the obligations of the Company to be performed on or before the Effective
Date pursuant to the terms of this Agreement shall have been duly performed in
all material respects.

 

34

--------------------------------------------------------------------------------



 


7.3                               FINAL FINANCIAL STATEMENTS.


 

On the Effective Date, the Purchaser shall have received the Company’s
(i) consolidated financial statements (balance sheet and statement of
operations, statement of shareholders’ equity and statement of cash flows,
including notes thereto) at each of December 31, 2008, December 31, 2007 and
December 31, 2006, and for the fiscal years then ended, and (ii) financial
statements (balance sheet and statement of income) prepared by the Company for
January through June of 2009.

 


7.4                               OFFICERS’ CERTIFICATE.


 

On the Effective Date, the Purchaser shall have received a certificate signed by
the Chief Executive Officer of the Company to the effect that the conditions set
forth in Sections 7.1, 7.2 and 7.3 hereof have been satisfied.

 


7.5                               INTERIM ORDER.


 

The Company shall have applied for the Interim Order no later than October 8,
2009.

 


7.6                               COMPANY SHAREHOLDER APPROVAL.


 

The Arrangement, this Agreement and the related transactions shall have been
duly approved by the requisite affirmative vote of the shareholders of the
Company at the Company Meeting, or at any adjournment or postponement thereof,
and the Company Meeting shall have been held no later than October 29, 2009.

 


7.7                               COURT APPROVAL.


 

The Final Order shall have been received.

 


7.8                               NO INJUNCTIONS OR LITIGATION.


 

No action or proceeding shall have been instituted and continuing, or threatened
in writing, by any Governmental Entity or private party against any of the
parties hereto which seeks to impair, restrain, prohibit or invalidate the
Arrangement, or regarding the effectiveness or validity of any regulatory
approvals with respect to the Arrangement.

 


7.9                               CONSENTS.


 

Each of Purchaser and the Company shall have received in writing all material
consents, approvals, and waivers required in connection with the Arrangement
that are set forth in Section 3.5 of the Company Disclosure Letter and
Section 4.6 of the Purchaser Disclosure Letter.

 


7.10                        RECEIPT OF REGULATORY APPROVALS.


 

The Company and Purchaser shall have received all required regulatory and stock
exchange approvals, including any approvals of Industry Canada and the Toronto
Stock Exchange.

 

35

--------------------------------------------------------------------------------


 


7.11                        THIRD PARTY CONSENTS.

 

The Purchaser shall be satisfied, acting reasonably, that the Company has, prior
to the Effective Date, received consents of all third parties necessary to
permit the Company to:  (i) effect the Arrangement; and (ii) carry on its
business in the ordinary course as conducted prior to the date hereof consistent
with past practice.

 


7.12                        DISSENT RIGHTS.


 

Holders of no more than 5% of the Company Common Shares shall have exercised
Dissent Rights.

 


7.13                        OTHER AGREEMENTS.


 

On the Effective Date, Dobbie will have entered into an agreement restricting
his right to resell the Purchaser Common Shares he receives in the Arrangement
and reflecting the terms set forth in Section 2.3(l) of the Plan of Arrangement.

 


7.14                        FEE CERTIFICATE.


 

Purchaser shall have received in writing from the Company a certificate setting
forth a final statement of all legal, accounting and Company Meeting fees,
expenses and costs incurred by the Company in association with this Agreement
and the transactions contemplated hereby.  The excess of these costs over
$********* will be those covered by the definition of “Advisor Costs” in the
Plan of Arrangement.

 


ARTICLE VIII -
CONDITIONS TO THE OBLIGATIONS OF COMPANY


 

The obligations of the Company to consummate the Arrangement are subject to the
fulfillment, on or before the Effective Date, of all of the following
conditions, any one or more of which may be waived by the Company:

 


8.1                               ACCURACY OF REPRESENTATIONS AND WARRANTIES.


 

The representations and warranties of Purchaser contained in this Agreement
shall be true and correct in all respects, in each case as of the date of this
Agreement and as of the Effective Date as though made on such date, except to
the extent such representations and warranties are expressly made only as of an
earlier date, in which case as of such earlier date, except for changes since
the date of this Agreement that individually or in the aggregate do not
constitute a Purchaser Material Adverse Effect.

 


8.2                               COVENANTS PERFORMED.


 

All of the obligations of Purchaser to be performed on or before the Effective
Date pursuant to the terms of this Agreement shall have been duly performed in
all material respects.

 


8.3                               OFFICER’S CERTIFICATE.


 

On the Effective Date, the Company shall have received a certificate signed by
the Chief Executive Officer of Purchaser to the effect that the conditions set
forth in Sections 8.1 and 8.2 hereof have been satisfied.

 

36

--------------------------------------------------------------------------------



 


8.4                               COMPANY SHAREHOLDER APPROVAL.


 

The Arrangement, this Agreement and the related transactions shall have been
duly approved by the requisite affirmative vote of the shareholders of the
Company at the Company Meeting, or at any adjournment or postponement thereof,
and the Company Meeting shall have been held no later than October 29, 2009.

 


8.5                               COURT APPROVAL.


 

The Final Order shall have been received.

 


8.6                               NO INJUNCTIONS OR LITIGATION.


 

No action or proceeding shall have been instituted and continuing, or threatened
in writing, by any Governmental Entity or private party against any of the
parties hereto which seeks to impair, restrain, prohibit or invalidate the
Arrangement, or regarding the effectiveness or validity of any regulatory
approvals with respect to the Arrangement.

 


8.7                               CONSENTS.


 

Each of Purchaser and the Company shall have received in writing all material
consents, approvals, and waivers required in connection with the Arrangement
that are set forth in Section 3.5 of the Company Disclosure Letter and
Section 4.6 of the Purchaser Disclosure Letter.

 


8.8                               RECEIPT OF REGULATORY APPROVALS.


 

Receipt by the Company and Purchaser of all required regulatory and stock
exchange approvals, including any approvals of Industry Canada and the Toronto
Stock Exchange.

 


8.9                               THIRD PARTY CONSENTS.


 

The Company shall be satisfied, acting reasonably, that Purchaser has, prior to
the Effective Date, received consents of all third parties necessary to permit
Purchaser to:  (i) effect the Arrangement; and (ii) carry on its business in the
ordinary course as conducted prior to the date hereof consistent with past
practice.

 


8.10                        OTHER AGREEMENTS.


 

On the Effective Date, Dobbie will have entered into an agreement restricting
his right to resell the Purchaser Common Shares he receives in the Arrangement
and reflecting the terms set forth in Section 2.3(l) of the Plan of Arrangement.

 


ARTICLE IX -
INDEMNIFICATION


 

9.1                               Indemnification Obligations.

 

Dobbie (the “Indemnifying Party”) hereby agrees to indemnify and hold harmless
Purchaser and/or its directors, officers, employees, Affiliates, agents and
representatives (each, an “Indemnified Party” and collectively, the “Indemnified
Parties”) from and against any and all loss, liability, claims,

 

37

--------------------------------------------------------------------------------


 

damage, expense, fines, or penalties (including reasonable fees and expenses of
counsel in any matter, whether involving a third party or between the
indemnifying or indemnified parties) (collectively, “Losses”) suffered or
incurred by an Indemnified Party as a result of:

 

(a)                                  Any misrepresentation by, breach of
warranty by, or non-fulfillment of any covenant or agreement of, the Company and
Dobbie contained in this Agreement.

 

(b)                                 Any Taxes imposed on the Company as a result
of or in connection with the payment of the dividend to Participating INSINC
Shareholders in accordance with the Plan of Arrangement.

 

(c)                                  Any material inaccuracies, omissions or
exclusions in the minute books or shareholder register, or in regard to the
share certificates, of the Company.

 

9.2                               Indemnification Thresholds.

 

(a)                                  Indemnified Parties may make no claim for
indemnification pursuant to Section 9.1 unless notice of such claim has been
given to the Indemnifying Party pursuant to Section 9.3 during the survival
period set forth in Section 9.4. or 9.6, as applicable

 

(b)                                 Indemnified Parties shall not be entitled to
recovery under Section 9.1 unless and until the Losses recoverable under such
clause exceed $10,000, at which point the Indemnified Parties shall be entitled
to recover the full amount of such Losses from the first dollar up to but not
exceeding $500,000.

 

(c)                                  Notwithstanding the foregoing, the
indemnification thresholds and limitations in this Section 9.2 shall not apply
to any indemnification for Losses arising pursuant to Section 9.1(b).

 

(d)                                 For purposes of notices and other matters
under this Article IX, Purchaser shall act as the representative of the
Indemnified Parties.

 

9.3                               Notice of Claims; Procedure for
Indemnification.

 

(a)                                  Each Indemnified Party entitled to
indemnification pursuant to Section 9.1 shall give written notice to the
Indemnifying Party specifying in reasonable detail (i) the basis of the claim as
to which indemnity may be sought, and (ii) if known, the aggregate amount of the
Losses for which a claim is being made under Section 9.1 or, to the extent that
the amount of such Losses is not known or has not been incurred at the time such
claim is made, an estimate.  Written notice to the Indemnifying Party of the
existence of a claim shall be given by the Indemnified Party as soon as
reasonably possible after the Indemnified Party has concluded that it is
entitled to seek indemnification hereunder; provided, however, that the
Indemnified Party shall not be foreclosed from seeking indemnification pursuant
to this Article IX by any failure to provide such notice of the existence of a
claim to the Indemnifying Party, except to the extent the Indemnifying Party
demonstrates that the defense of the action is prejudiced by the delay.

 

(b)                                 In case any such action shall be brought
against an Indemnified Party and such Indemnified Party gives notice to the
Indemnifying Party of the commencement of the action, the Indemnifying Party
shall be entitled to participate in the action at his own expense and, to the
extent that they shall wish, to assume the defense of the action with counsel
reasonably satisfactory to the Indemnified Party so long as the Indemnifying
Party provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party will have the financial resources
to defend against the action and fulfill his indemnification obligations
hereunder and the Indemnifying Party conducts the defense of the action actively
and diligently.  After notice from the Indemnifying Party to the Indemnified
Party of his election so to assume the defense of the action, the Indemnifying
Party shall control the defense of the action and shall not be liable to the
Indemnified Party under Section 9.1 for any fees of other counsel or any other
expenses subsequently incurred by the Indemnified Party in connection with the
defense of the action (it being understood, however, that the Indemnified Party
shall be entitled to participate in

 

38

--------------------------------------------------------------------------------


 

the action at its own cost and expense).  The Indemnifying Party and the
Indemnified Party shall cooperate with each other in connection with any defense
and in any notifications to insurers.  If the Indemnifying Party assumes the
defense of an action, no compromise or settlement of the action may be effected
by the Indemnifying Party without the Indemnified Party’s consent, such consent
not to be unreasonably withheld or delayed.  If notice is given to the
Indemnifying Party of the commencement of any action and he does not, within 20
days after receipt of such notice, give notice to the Indemnified Party of his
election to assume the defense of the action, the Indemnified Party:  (i) shall
control the defense of such action until and unless the Indemnifying Party gives
written notice of his election to assume the defense of the action; and
(ii) may, with the consent of the Indemnifying party, such consent not to be
unreasonably withheld or delayed, compromise or settle such action at the cost
and expense of the Indemnifying Party, and the Indemnifying Party shall be bound
by any determination made in such action or any compromise or settlement of the
action effected by the Indemnified Party.

 

9.4                               Survival of Representations and Warranties.

 

Notwithstanding any provision herein to the contrary, each representation or
warranty in this Agreement shall survive the closing of the transaction
contemplated by this Agreement until November 1, 2010, except for
(i) representations and warranties in Section 3.9 (Intellectual Property), which
shall survive for two years after the Effective Date, and (ii) representations
and warranties in Sections 3.3 (Authorization; No Violation) and 3.4
(Capitalization), which shall survive for three years after the Effective Date.

 

9.5                               Investigation.

 

An Indemnified Party’s right to indemnification or other remedies based upon the
representations, warranties, covenants and agreements of the Company and Dobbie
will not be affected by any investigation or knowledge of the Indemnified Party
(including, without limitation, by reason of the fact that the Indemnified Party
knew or should have known that any representation or warranty might be
inaccurate) or any waiver by the Indemnified Party of any condition based on the
accuracy of any representation or warranty, or compliance with any covenant or
agreement; provided, however, that the representations and warranties of the
Company and Dobbie shall be qualified by the disclosures set forth in the
Company Disclosure Letter.  Any investigation by such party shall be for its own
protection only and shall not affect or impair any right or remedy hereunder.

 

9.6                               Survival of Certain Indemnification Rights.

 

The indemnification right described in Section 9.1(b) shall survive until 90
days following the expiry of the applicable limitations period after which no
claim may be made by any Governmental Entity and where such a claim is asserted
by a Governmental Entity prior to the expiry of the applicable limitations
period, the indemnity rights shall survive until such time as any such claim is
finally settled or finally adjudicated and is subject to no further appeal
rights.

 

9.7                               Adjustments.

 

In determining the amount of any Loss under this Article IX, such amount will be
reduced or increased to take into account any net Tax benefit or cost (including
any withholding tax) incurred by the Indemnified Party as a result of the matter
giving rise to such claim.  All amounts payable pursuant to this Article IX will
be considered to be an adjustment to the Consideration received by Dobbie as set
forth in the Plan of Arrangement.

 

39

--------------------------------------------------------------------------------


 

9.8                               Mitigation.

 

(a)                                  Purchaser undertakes to take commercially
reasonable actions to minimize the amount of any Tax arising from the
circumstances described in Section 9.1(b) hereof, including causing the Company
(or its successor) to file an election in respect of the full amount of any
excess amount (within the meaning of subsection 184(2) of the Tax Act) pursuant
to subsection 184(3) of the Tax Act.

 

(b)                                 Purchaser shall promptly give written notice
to the Indemnifying Party regarding any notice it may receive from Canada
Revenue Agency (“CRA”) specifying in reasonable detail the nature of the CRA
notice; provided, however, that the Indemnified Party shall not be foreclosed
from seeking indemnification pursuant to Section 9.1(b) and this Article IX for
any failure to provide such written notice to the Indemnifying Party, except to
the extent the Indemnifying Party demonstrates that the defense of the matter
raised in such notice is prejudiced by the delay unless such delay was caused by
an event outside the control of the Indemnified Party.

 

40

--------------------------------------------------------------------------------


 


ARTICLE X -
TERMINATION


 


10.1                        TERMINATION.


 

This Agreement may be terminated:

 

(a)                                  by mutual consent of Purchaser and the
Company at any time prior to the Effective Date, even if and after the Company
Shareholders have approved this Agreement and the Arrangement; and

 

(b)                                 by either Purchaser or the Company at any
time after November 15, 2009 if the Effective Date shall not have occurred on or
before November 15, 2009, provided that the right to terminate this Agreement
under this Section 10.1(b) shall not be available to any party whose action or
failure to act has been the cause of or resulted in the failure to consummate
the transactions contemplated by this Agreement by the close of business on
November 15, 2009 and such action or failure to act constitutes a breach of this
Agreement.

 


10.2                        EFFECT OF TERMINATION.


 

In the event of a valid termination of this Agreement as provided in
Section 10.1, this Agreement shall forthwith become void and there shall be no
liability or obligation on the part of Purchaser, the Company or their
respective officers, directors, shareholders or Affiliates; provided that
(a) the provisions of Section 6.3 (Public Disclosure), Section 6.6 (Expenses),
Section 6.9 (Non-Solicitation of Employees), Section 11.3 (Governing Law; Venue)
and this Section 10.2 shall remain in full force and effect and survive any
termination of this Agreement, (b) the Confidentiality Agreement shall continue
in full force and effect, and shall survive any termination of this Agreement,
in accordance with its terms, and (c) nothing herein shall relieve any party
from liability for fraud or willful breach in connection with this Agreement or
the transactions contemplated hereby.  In particular, there shall be no
liability or obligation on the part of Purchaser, its officers, directors,
shareholders or Affiliates regarding any fee or any other commission owed to
Alexander Capital Group Inc. or to any agent, broker, investment banker,
financial advisor or other firm or Person consulted or engaged by the Company in
connection with any of the transactions contemplated by this Agreement.

 


10.3                        EXTENSION; WAIVER.


 

At any time prior to the Effective Date, any party hereto may, to the extent
legally allowed and only if set forth in an instrument in writing signed on
behalf of such party, (a) extend the time for the performance of any of the
obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto, and (c) waive compliance
with any of the agreements or conditions for the benefit of such party contained
herein.

 


ARTICLE XI -
MISCELLANEOUS


 


11.1                        AMENDMENT.


 

This Agreement and the Plan of Arrangement may, at any time and from time to
time before or after the holding of the Company Meeting but not later than the
Effective Time, be amended by mutual

 

41

--------------------------------------------------------------------------------


 

written agreement of the parties, and any such amendment may, subject to the
Interim Order and the Final Order and applicable Laws and Regulations, without
limitation:

 

(a)                                  change the time for performance of any of
the obligations or acts of the parties;

 

(b)                                 waive any inaccuracies or modify any
representation or warranty contained herein or in any document delivered
pursuant hereto;

 

(c)                                  waive compliance with or modify any of the
covenants herein contained and waive or modify performance of any of the
obligations of the parties; and/or

 

(d)                                 waive compliance with or modify any mutual
conditions precedent herein contained.

 


11.2                        ENTIRE AGREEMENT.


 

This Agreement, including the Schedules and other documents delivered pursuant
to this Agreement, contains all the terms and conditions agreed upon by the
parties relating to the subject matter of this Agreement and supersedes all
prior agreements (including the letter of intent dated September 4, 2009 between
Purchaser and the Company), negotiations, correspondence, undertakings, and
communications of the parties, whether oral or written, respecting that subject
matter, except for the confidentiality provisions of the Confidentiality
Agreement, which shall continue in full force and effect and shall survive any
termination of this Agreement in accordance with its terms.  Any representation,
warranty or promise made by Alexander Capital Group Inc., its directors,
officers and employees in the course of its engagement by the Company in
connection with the transaction contemplated by this Agreement and the Plan of
Arrangement is specifically excluded from this Agreement except to the extent
that the same has been reduced to writing and is specifically included as a term
of this Agreement, and the parties hereto expressly deny reliance on any such
representation, warranty or promise.

 


11.3                        GOVERNING LAW; VENUE.


 

This Agreement shall be governed by and construed in accordance with the laws of
the Province of British Columbia and the federal laws of Canada applicable
therein, without regard to conflicts of law principles.  If Purchaser brings an
action hereunder, the parties shall submit to the exclusive jurisdiction of the
courts located in Vancouver, British Columbia and if the Company brings an
action hereunder, the parties shall submit to the exclusive jurisdiction of the
federal courts of the Eastern District of New York in the State of New York.

 


11.4                        HEADINGS.


 

The headings and table of contents contained in this Agreement are intended for
convenience and reference purposes only and shall not be used to determine the
rights of the parties or affect the meaning or interpretation of this Agreement
in any way.

 


11.5                        NOTICES.


 

All notices, requests, demands, and other communications made in connection with
this Agreement shall be in writing and shall be deemed to have been duly given
(a) on the date of delivery if delivered by hand delivery or by overnight
courier service, (b) on the date sent by facsimile, with confirmation of
transmission, if sent during normal business hours of the recipient, and if not,
then on the

 

42

--------------------------------------------------------------------------------


 

next day, or (c) three days after mailing if mailed by certified or registered
mail postage prepaid return receipt requested addressed as follows:

 

If to Purchaser:

 

Roy E. Reichbach, Esq.

NeuLion, Inc.

1600 Old Country Road

Plainview, New York 11803

USA

Facsimile:  (516) 622-7510

 

With a copy to:

 

Frank Lee, Esq.

Day Pitney LLP

7 Times Square

New York, New York 10036

USA

Facsimile:  (212) 916-2940

 

and to:

 

Vanessa Grant, Esq.

McCarthy Tétrault LLP

Box 48, Suite 4700, Toronto Dominion Bank Tower

Toronto, Ontario  M5K 1E6

Canada

Facsimile:  (416) 868-0673

 

If to the Company (prior to the Effective Date) and if to the Indemnifying Party
(after the Effective Date):

 

Hugh Dobbie, Jr.

Interactive Netcasting Systems Inc.

201 — 5595 Roy Street

Burnaby, British Columbia  V4P 1S4

Canada

Facsimile:  (604) 606-5726

 

With a copy to:

 

Drew Wells, Esq.

Getz Prince Wells LLP

Suite 1810 — 1111 West Georgia Street

Vancouver, British Columbia  V6E 4M3

Canada

Facsimile:  (604) 685-9798

 

Such addresses may be changed from time to time by means of a notice given in
the manner provided in this Section.

 


11.6                        SEVERABILITY.


 

In the event that any provision of this Agreement, or the application thereof,
becomes or is

 

43

--------------------------------------------------------------------------------


 

declared by a court of competent jurisdiction to be illegal, void, invalid or
unenforceable, the remainder of this Agreement shall continue in full force and
effect and the application of such provision to other Persons or circumstances
shall be interpreted so as reasonably to effect the intent of the parties
hereto.

 


11.7                        INTERPRETATION.


 

When a reference is made in this Agreement to Schedules, such reference shall be
to a Schedule to this Agreement unless otherwise indicated.  The words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation.”  All references to “$” or
“dollar” are to U.S. dollars unless otherwise indicated.

 


11.8                        WAIVER.


 

Waiver of any term or condition of this Agreement by any party shall not be
construed as a waiver of a subsequent breach or failure of the same term or
condition, or a waiver of any other term or condition in this Agreement.

 


11.9                        WAIVER OF JURY TRIAL.


 

THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
WHICH ANY PARTY MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY PROCEEDING,
LITIGATION OR COUNTERCLAIM BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY.  IF THE
SUBJECT MATTER OF ANY LAWSUIT IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS
PROHIBITED, NO PARTY TO THIS AGREEMENT SHALL PRESENT AS A NON-COMPULSORY
COUNTERCLAIM IN ANY SUCH LAWSUIT ANY CLAIM BASED ON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT.  FURTHERMORE, NO PARTY TO THIS AGREEMENT
SHALL SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY TRIAL CANNOT BE
WAIVED.

 


11.10                 ASSIGNMENT.


 

Neither party may assign, by operation of law or otherwise, all or any portion
of its rights or duties under this Agreement without the prior written consent
of the other party, which consent may be withheld in the absolute discretion of
the party asked to give consent; provided, however, Purchaser may assign its
rights or duties under this Agreement to any Affiliates of Purchaser or to any
successor in interest to the assets or securities of Purchaser so long as
Purchaser remains liable thereon.

 


11.11                 COUNTERPARTS.


 

This Agreement may be signed in counterparts with the same effect as if the
signatures to each party were upon a single instrument.  All counterparts shall
be deemed an original of this Agreement.

 


11.12                 ATTORNEYS FEES.


 

In the event any dispute arises hereunder, the court shall have the authority to
award the costs and attorney’s fees to the prevailing party.

 

[Signature page follows]

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser, the Company and Dobbie have caused this
Acquisition Agreement to be executed by their respective officers thereunto duly
authorized as of the date first above written.

 

 

 

NEULION, INC.

 

 

 

 

 

By:

(s) Roy E. Reichbach

 

 

Name:

 

 

Title:

 

 

 

 

 

INTERACTIVE NETCASTING SYSTEMS INC.

 

 

 

 

 

By:

(s) Hugh Dobbie, Jr.

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

(s) John Rea

 

 

Name:

 

 

Title:

 

 

 

 

 

HUGH DOBBIE, JR.

 

 

 

 

(s) John Rea

 

 

(s) Hugh Dobbie, Jr.

Witness

 

Hugh Dobbie, Jr.

Name:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PLAN OF ARRANGEMENT

 

PLAN OF ARRANGEMENT UNDER SECTION 192
of the CANADA BUSINESS CORPORATIONS ACT

 

ARTICLE 1
INTERPRETATION

 

1.1                                                                              
Definitions

 

In this Plan of Arrangement, unless there is something in the subject matter or
context inconsistent therewith, the following terms shall have the respective
meanings set out below and grammatical variations of such terms shall have
corresponding meanings:

 

“Acquisition Agreement” means the Acquisition Agreement dated as of October 5,
2009 among NeuLion, INSINC and Dobbie, together with the schedules, appendices
and the NeuLion Disclosure Letter, INSINC Disclosure Letter thereto, as it may
be amended, supplemented or otherwise modified from time to time in accordance
with its terms;

 

“Advisor Costs” means the costs payable in accordance with
Section 2.3(b) hereof;

 

“Applicable Law” means, with respect to any person or property, any domestic or
foreign federal, national, state, provincial or local law (statutory, common or
otherwise), constitution, treaty, convention, ordinance, code, rule, regulation,
order, injunction, judgment, decree, ruling or other similar requirement
enacted, adopted, promulgated or applied by a Governmental Entity that is
binding upon or applicable to such person or property, as amended;

 

“Arrangement” means the arrangement involving NeuLion, INSINC, Dobbie and the
INSINC Shareholders under section 192 of the CBCA on the terms and subject to
the conditions set out in this Plan of Arrangement, subject to any amendments or
variations thereto made in accordance with Section 11.1 of the Acquisition
Agreement or this Plan of Arrangement or made at the direction of the Court;

 

“Arrangement Resolution” means the special resolution approving the Plan of
Arrangement to be considered at the INSINC Meeting;

 

“business day” means any day, other than a Saturday, a Sunday and a statutory or
civic holiday in Toronto, Ontario or Vancouver, British Columbia;

 

“Cash Consideration” means $2,500,000 less the amount of the Fee and the Advisor
Costs;

 

“CBCA” means the Canada Business Corporations Act and the regulations made
thereunder, as promulgated or amended from time to time;

 

2

--------------------------------------------------------------------------------


 

“Certificate of Arrangement” means the certificate of arrangement to be issued
by the Director pursuant to subsection 192(7) of the CBCA giving effect to the
Arrangement;

 

“Consideration” means the amount of cash, Warrants, and NeuLion Shares to be
paid per INSINC Share as described in Section 2.3 hereof;

 

“Costs Certificate” means the certificate delivered by INSINC in accordance with
Section 7.14 of the Acquisition Agreement and specifying the amount of the
Advisor Costs;

 

“Court” means the Supreme Court of British Columbia;

 

“D2 Effective Time” means 12:01 a.m. on the day following the Effective Date;

 

“Depositary” means Computershare Investor Services Inc.;

 

“Director” means the Director appointed pursuant to section 260 of the CBCA;

 

“Dissent Rights” means the rights of dissent in respect of the Arrangement
described in the Plan of Arrangement;

 

“Dissenting Shareholder” means a holder of INSINC Shares who has duly exercised
its Dissent Rights and has not withdrawn or been deemed to have withdrawn such
exercise of Dissent Rights, but only in respect of INSINC Shares in respect of
which Dissents Rights are validly exercised by such holder;

 

“Dobbie” means Hugh Dobbie, Jr.;

 

“Effective Date” means the date shown on the Certificate of Arrangement giving
effect to the Arrangement;

 

“Effective Time” means 11:30 p.m. on the Effective Date;

 

“Exchange” means the Toronto Stock Exchange;

 

“Fee” means the fee payable in accordance with Section 2.3(b) hereof;

 

“Final Order” means the final order of the Court approving the Arrangement as
such order may be amended by the Court (with the consent of NeuLion, INSINC and
Dobbie, each acting reasonably) at any time prior to the Effective Date in
respect of which any applicable delay to appeal has expired without appeal or,
if appealed, then, unless such appeal is withdrawn or denied, as affirmed or as
amended (provided that any such amendment is acceptable to NeuLion, INSINC and
Dobbie, each acting reasonably) on appeal;

 

“Governmental Entity” means any government, municipality or political
subdivision thereof, whether federal, state, local, provincial, municipal or
foreign, or any governmental or quasi-governmental agency or regulatory agency,
authority, board, bureau, commission, department, instrumentality or public
body, or any court, arbitrator, administrative tribunal, public utility or any
taxing authority;

 

3

--------------------------------------------------------------------------------


 

“INSINC” means Interactive Netcasting Systems Inc., a corporation continued
under the laws of Canada;

 

“INSINC Board” means the board of directors of INSINC as the same is constituted
from time to time;

 

“INSINC Circular” means the notice of the INSINC Meeting and accompanying
management information circular, including all schedules, appendices and
exhibits thereto, to be sent to the INSINC Shareholders in connection with the
INSINC Meeting, as amended, supplemented or otherwise modified from time to
time;

 

“INSINC Disclosure Letter” means the disclosure letter dated October 5, 2009
executed and delivered by INSINC in connection with the execution of the
Acquisition Agreement;

 

“INSINC Meeting” means the special meeting of INSINC Shareholders, including any
adjournment or postponement thereof, to be called and held in accordance with
the Interim Order to consider the Arrangement Resolution;

 

“INSINC Shareholders” means the holders of INSINC Shares or S1 Preferred Shares;

 

“INSINC Shares” means the common shares in the capital of INSINC;

 

“Interim Order” means the interim order of the Court providing for, among other
things, the calling and holding of the INSINC Meeting, as the same may be
amended by the Court with the consent of NeuLion, INSINC and Dobbie, each acting
reasonably;

 

“Letter of Transmittal” means the letter of transmittal forwarded by INSINC to
INSINC Shareholders in connection with the Arrangement, in the form accompanying
the INSINC Circular;

 

“Liens” means any hypothecs, mortgages, liens, charges, security interests,
encumbrances and adverse rights or claims;

 

“NeuLion” means NeuLion, Inc., a corporation existing under the laws of Canada;

 

“NeuLion Disclosure Letter” means the disclosure letter dated October 5, 2009
executed and delivered by NeuLion in connection with the execution of the
Acquisition Agreement;

 

“NeuLion Shares” means the common shares in the capital of NeuLion;

 

“Non-Participating INSINC Shareholder” means each INSINC Shareholder other than
a Participating INSINC Shareholder and as described in Section 2.3(a) hereof;

 

“Participating INSINC Shareholder” means each INSINC Shareholder that has duly
completed, executed and delivered a Participation Notice to INSINC on or before
the conclusion of the INSINC Meeting wherein such INSINC Shareholder has elected
to participate in the dividend contemplated under the Plan of Arrangement and
such notice is accepted on or before such time by INSINC as a valid notice in
respect of such INSINC Shareholder;

 

4

--------------------------------------------------------------------------------


 

“Participation Notice” means the participation notice in respect of any INSINC
Shareholder, in the form set forth in Schedule “B” hereto;

 

“Percentage 1” means the sum of A and B  divided by the sum of A, B and C, where
(A) is equal to the Cash Consideration, (B) is $650,000, and (C) is the product
of 6,000,000 and the trading price of a NeuLion Share on the Toronto Stock
Exchange on the last trading day prior to the Effective Date;

 

“Percentage 2” means one minus Percentage 1;

 

“Percentage 3” means the sum of A and B divided by the sum of A, B and C, where
(A) is equal to the Cash Consideration less $1,480,000, (B) is $650,000, (C) is
the product of 6,000,000 and the trading price of a NeuLion Share on the Toronto
Stock Exchange on the last trading day prior to the Effective Date;

 

“Percentage 4” means one minus Percentage 3;

 

“person” includes an individual, partnership, association, body corporate,
trustee, executor, administrator, legal representative, government (including
any Governmental Entity) or any other entity, whether or not having legal
status;

 

“Plan of Arrangement” means this plan of arrangement, including all Schedules
hereto, proposed under Section 192 of the CBCA, and any amendments or variations
thereto made in accordance with the Acquisition Agreement or this Plan of
Arrangement or made at the direction of the Court in the Final Order with the
consent of NeuLion, INSINC and Dobbie, each acting reasonably;

 

“S1 Preferred Shares” means the Series 1 Preferred Shares of INSINC to be
created and authorized in accordance with this Plan of Arrangement and having
the terms and conditions set forth on Schedule “A” hereto;

 

“S2 Preferred Shares” means the Series 2 Preferred Shares of INSINC to be
created and authorized in accordance with this Plan of Arrangement and having
the terms and conditions set forth on Schedule “A” hereto;

 

“Series I Warrant” means a warrant issued by NeuLion entitling the holder to
acquire one common share of NeuLion by paying an exercise price of US$1.35 and
which warrant expires on the second anniversary of the Effective Date;

 

“Series II Warrant” means a warrant issued by NeuLion entitling the holder to
acquire one common share of NeuLion by paying an exercise price of US$1.80 and
which warrant expires on the second anniversary of the Effective Date;

 

“Subsidiary” shall mean any person of which another person (i) (a) owns,
directly or indirectly, fifty percent (50%) or more of the outstanding voting
securities or equity interests or (b) is a general partner or managing member,
or (ii) owns or controls, directly or indirectly, securities or other ownership
interests having by their terms the power to elect a majority of the board of
directors of such person or other persons performing similar functions;

 

5

--------------------------------------------------------------------------------


 

“Tax Act” means the Income Tax Act (Canada), as amended, superseded or replaced
and includes any regulations thereto;

 

“Total INSINC Shares” means the number of INSINC Shares which are issued and
outstanding at the Effective Time.

 

1.2                                                                              
Interpretation Not Affected by Headings, etc.

 

The division of this Plan of Arrangement into articles, sections and other
portions and the insertion of headings are for reference purposes only and shall
not affect the interpretation of this Plan of Arrangement. Unless otherwise
indicated, any reference in this Plan of Arrangement to “Article” or “section”
followed by a number refers to the specified Article or section of this Plan of
Arrangement. The terms “this Plan of Arrangement”, “hereof”, “herein”,
“hereunder” and similar expressions refer to this Plan of Arrangement, and any
amendments, variations or supplements hereto made in accordance with the terms
hereof or the Acquisition Agreement or made at the direction of the Court in the
Final Order and do not refer to any particular Article, section or other portion
of this Plan of Arrangement.

 

1.3                                                                              
Rules of Construction.

 

In this Plan of Arrangement, unless the context otherwise requires, (a) words
importing the singular number include the plural and vice versa, (b) words
importing any gender include all genders, and (c) “include”, “includes” and
“including” shall be deemed to be followed by the words “without limitation”.

 

1.4                                                                              
Time

 

Time shall be of the essence in every matter or action contemplated hereunder.

 

1.5                                                                              
Currency

 

Unless otherwise stated, all references in this Plan of Arrangement to sums of
money and payments to be made hereunder are expressed in lawful money of Canada.

 

1.6                                                                              
Statutes

 

Any reference to a statute includes all rules and regulations made pursuant to
such statute and, unless otherwise specified, the provisions of any statute or
regulation or rule which amends, supplements or supersedes any such statute,
regulation or rule.

 

ARTICLE 2
ARRANGEMENT

 

2.1                                                                              
Plan of Arrangement

 

This Plan of Arrangement constitutes an arrangement as referred to in
Section 192 of the CBCA and is made pursuant to, and is subject to, the
provisions of the Acquisition Agreement.

 

6

--------------------------------------------------------------------------------


 

2.2                                                                              
Binding Effect

 

This Plan of Arrangement will become effective at, and be binding at and after,
the Effective Time on:

 

(a)                                  NeuLion;

 

(b)                                 INSINC and all of its Subsidiaries;

 

(c)                                  Dobbie; and

 

(d)                                 all INSINC Shareholders,

 

without any further act or formality required on the part of any person, except
as expressly provided herein.

 

2.3                                                                              
Arrangement

 

On and after the Effective Date and at the times provided, the following events
shall occur and shall be deemed to occur consecutively in the order set out in
this Section 2.3 without any further authorization, act or formality:

 

(a)                                  At the Effective Time, each INSINC
Shareholder that has not duly completed, executed and delivered a Participation
Notice that has been accepted by INSINC shall be deemed to be a
Non-Participating INSINC Shareholder;

 

(b)                                 At the Effective Time, INSINC shall pay
$********* (“Fee”) to Alexander Capital Group Inc. and shall pay the amount set
forth in the Costs Certificate (the “Advisor Costs”) to the advisors specified
therein;

 

(c)                                  At five minutes following the Effective
Time, the authorized capital of INSINC shall be amended to create and authorize
an unlimited number of S1 Preferred Shares and S2 Preferred Shares;

 

(d)                                 At ten minutes following the Effective Time,

 

(i)                                     each INSINC Share held by a
Non-Participating INSINC Shareholder shall be transferred by such
Non-Participating INSINC Shareholder to INSINC in exchange for one (1) S1
Preferred Share, on a one-for-one basis. which S1 Preferred Shares shall be
issued to such Non-Participating INSINC Shareholder as fully paid and
non-assessable shares free from any encumbrances; and

 

(ii)                                  each INSINC Share transferred in paragraph
(d)(i) shall be cancelled;

 

(e)                                  At fifteen minutes following the Effective
Time,

 

(i)                                     INSINC shall declare a dividend of
$1,480,000 on its issued and outstanding INSINC Shares.

 

7

--------------------------------------------------------------------------------


 

(ii)                                  such dividend shall be paid by the
issuance to Participating INSINC Shareholders on a pro-rata basis of 1,480,000
S2 Preferred Shares having an aggregate redemption amount equal to the amount of
the dividend referred to in paragraph (e)(i); and

 

(iii)                               INSINC shall add the full amount of the
dividend to the stated capital account maintained for the S2 Preferred Shares;

 

(f)                                    INSINC is authorized to make an election,
before or after the Effective Date, under subsection 83(2) of the Tax Act in
respect of the full amount of the dividend paid pursuant to paragraph (e);

 

(g)                                 At five minutes following the D2 Effective
Time, a portion of the S1 Preferred Shares held by each Non-Participating INSINC
Shareholder, equal to Percentage 1 of such holder’s S1 Preferred Shares, shall
be transferred to NeuLion in consideration for the following in respect of each
S1 Preferred Share:

 

(i)                                     a cash payment equal to A/B where (A) is
the Cash Consideration and (B) is the Total INSINC Shares;

 

(ii)                                  a number of Series I Warrants determined
as follows: A/B where (A) is 1,000,000 and (B) is the Total INSINC Shares;

 

(iii)                               a number of Series II Warrants determined as
follows: A/B where (A) is 500,000 and (B) is the Total INSINC Shares; and

 

(iv)                              the number of Series I Warrants and Series II
Warrants shall be rounded up or down (where an interest of 0.5 or more rounds
up) to the nearest whole warrant;

 

(h)                                 At ten minutes following the D2 Effective
Time, a portion of the S1 Preferred Shares held by each Non-Participating INSINC
Shareholder, equal to Percentage 2 of such holder’s S1 Preferred Shares, shall
be transferred to NeuLion in consideration for a number of NeuLion Shares in
respect of each S1 Preferred Share determined as A/B: where (A) is 6,000,000 and
(B) is the Total INSINC Shares.  The number of NeuLion Shares shall be rounded
up or down (where an interest of 0.5 or more rounds up) to the nearest whole
share, except that each Non-Participating INSINC Shareholder shall receive no
less than one NeuLion Share;

 

(i)                                     At fifteen minutes following the D2
Effective Time, each S2 Preferred Share held by a Participating INSINC
Shareholder shall be transferred to NeuLion in consideration for a cash payment
equal to A/B where (A) is $1,480,000 and (B) is the number of S2 Preferred
Shares issued and outstanding at fifteen minutes following the D2 Effective
Time;

 

(j)                                     At twenty minutes following the D2
Effective Time, a portion of the INSINC Shares held by each Participating INSINC
Shareholder, equal to Percentage 3 of

 

8

--------------------------------------------------------------------------------


 

such holder’s INSINC Shares, shall be transferred to NeuLion in consideration
for the following in respect of each INSINC Share:

 

(i)                                     a cash payment equal to [(A x B/C) — D]
/ B where (A) is the Cash Consideration, (B) is the INSINC Shares issued and
outstanding at twenty minutes following the D2 Effective Time, (C) is the Total
INSINC Shares, and (D) is $1,480,000;

 

(ii)                                  a number of Series I Warrants determined
as follows: A/B where (A) is 1,000,000 and (B) is the Total INSINC Shares;

 

(iii)                               a number of Series II Warrants determined as
follows: A/B where (A) is 500,000 and (B) is the Total INSINC Shares; and

 

(iv)                              the number of Series I Warrants and Series II
Warrants shall be rounded up or down (where an interest of 0.5 or more rounds
up) to the nearest whole warrant;

 

(k)                                  At twenty-five minutes following the D2
Effective Time, a portion of the INSINC Shares held by each Participating INSINC
Shareholder, equal to Percentage 4 of such holder’s INSINC Shares, shall be
transferred to NeuLion in consideration for a number of NeuLion Shares in
respect of each INSINC Share determined as A/B:  where (A) is 6,000,000 and
(B) is the Total INSINC Shares.  The number of NeuLion Shares shall be rounded
up or down (where an interest of 0.5 or more rounds up) to the nearest whole
share, except that each Participating INSINC Shareholder shall receive no less
than one NeuLion Share;

 

(l)                                     All INSINC Shares, S1 Preferred Shares,
and S2 Preferred Shares acquired hereunder by NeuLion shall be transferred to
NeuLion free and clear of all Liens, claims and encumbrances;

 

(m)                               At thirty minutes following the D2 Effective
Time, the NeuLion Shares issued in the Arrangement to Dobbie shall become
eligible for resale, in compliance with Laws and Regulations, in two instalments
according to the following schedule:

 

(i)                                     50% (rounded down to the nearest whole
NeuLion Share) on the 180th day after the Effective Date; and

 

(ii)                                  the balance on the one-year anniversary of
the Effective Date;

 

provided, however, that in the event Dobbie’s employment with NeuLion is
terminated (other than by his resignation) prior to the one-year anniversary of
the Effective Date, 100% of the NeuLion Shares issued to Dobbie in the
Arrangement will be eligible for resale, in compliance with Applicable Law, on
the 120th day after the Effective Date; and

 

(n)                                 At thirty-five minutes following the D2
Effective Time, the directors of INSINC will resign and the persons whose names
appear below, shall hold office until the next annual meeting of shareholders of
INSINC or until their successors are elected or appointed:

 

9

--------------------------------------------------------------------------------


 

Name

 

Roy E. Reichbach

 

Nancy Li

 

Arthur J. McCarthy

 

Hugh Dobbie, Jr.

 

 

2.4                                                                              
Adjustments to Consideration

 

The Consideration payable with respect to each INSINC Share transferred pursuant
to Section 2.3 will be adjusted to reflect fully the effect of any stock split,
reverse split, stock dividend (including any dividend or distribution of
securities convertible into INSINC Shares other than stock dividends paid in
lieu of ordinary course dividends), consolidation, reorganization,
recapitalization or other like change with respect to INSINC Shares effected in
accordance with the terms of the Acquisition Agreement occurring after the date
of the Acquisition Agreement and prior to the Effective Time.

 

ARTICLE 3
RIGHTS OF DISSENT

 

3.1                                                                              
Rights of Dissent

 

Holders of INSINC Shares may exercise rights of dissent with respect to such
shares pursuant to and in the manner set forth in Section 190 of the CBCA and
this Section 3.1 (the “Dissent Rights”) in connection with the Arrangement as
the same may be modified by the Interim Order or the Final Order; provided that,
notwithstanding Subsection 190(5) of the CBCA, the written objection to the
Arrangement Resolution referred to in Subsection 190(5) of the CBCA must be
received by INSINC not later than 5:00 p.m. (Vancouver time) on the business day
preceding the INSINC Meeting. Holders of INSINC Shares who duly exercise such
rights of dissent and who:

 

(a)                                  are ultimately determined to be entitled to
be paid fair value for their INSINC Shares, and who are paid such fair value,
shall be deemed to have transferred such INSINC Shares as of the time referred
to in Section 2.3(d)(i), without any further act or formality and free and clear
of all Liens, claims and encumbrances, to NeuLion; or

 

(b)                                 are ultimately determined not to be
entitled, for any reason, to be paid fair value for their INSINC Shares, shall
be deemed to have participated in the Arrangement on the same basis as
non-dissenting holders of INSINC Shares.

 

In no circumstances shall INSINC, NeuLion, the Depositary or any other person be
required to recognize a person exercising Dissent Rights unless such person is a
registered holder of those INSINC Shares in respect of which such rights are
sought to be exercised.  For greater certainty, in no case shall INSINC,
NeuLion, the Depositary or any other person be required to recognize Dissenting
Shareholders as holders of INSINC Shares after the time referred to in
Section 2.3(d)(i), and the names of such Dissenting Shareholders shall be
deleted from the register of INSINC Shareholders at the time referred to in
Section 2.3(d)(i).

 

10

--------------------------------------------------------------------------------


 

3.2                                                                              
Dissent Right Availability

 

A holder is not entitled to exercise Dissent Rights with respect to such INSINC
Shares if such shareholder votes (or instructs, or is deemed, by submission of
any incomplete proxy, to have instructed his, her or its proxyholder to vote) in
favour of the Arrangement Resolution.

 

ARTICLE 4
CERTIFICATES AND PAYMENTS

 

4.1                                                                              
Payment of Consideration

 

(a)                                  Following receipt of the Final Order and
prior to the filing of the Articles of Arrangement with the Director in
accordance with the terms of the Acquisition Agreement, NeuLion shall deposit,
for the benefit of INSINC Shareholders, cash with the Depositary in the
aggregate amount equal to the payments in respect thereof required by the Plan
of Arrangement, with the amount per INSINC Share in respect of which Dissent
Rights have been exercised being deemed to be the Consideration for this
purpose. The cash deposited with the Depositary shall be held in an interest
bearing account, and any interest earned on such funds shall be for the account
of NeuLion.

 

(b)                                 Upon surrender to the Depositary for
cancellation of a certificate which immediately prior to the time described in
Section 2.3(d)(i) represented outstanding INSINC Shares and were transferred
pursuant to Section 2.3(d)(i), together with a duly completed and executed
Letter of Transmittal and such additional documents and instruments as the
Depositary may reasonably require, the holder of INSINC Shares represented by
such surrendered certificate shall be entitled to receive in exchange therefor,
and the Depositary shall deliver to such holder, the Consideration contemplated
by Section 2.3, as applicable, and the cash which such holder has the right to
receive under Section 3.1, less any amounts withheld pursuant to Section 4.3,
and any certificate so surrendered shall forthwith be cancelled.

 

(c)                                  Until surrendered as contemplated by this
Section 4.1, each certificate that immediately prior to the time described in
Section 2.3(d)(i) represented INSINC Shares shall be deemed after the time
described in Section 2.3(d)(i) to represent only the right to receive upon such
surrender the Consideration contemplated by Section 2.3 or a cash payment as
contemplated in Section 3.1, less any amounts withheld pursuant to Section 4.3.
Any such certificate formerly representing INSINC Shares not duly surrendered on
or before the sixth anniversary of the Effective Date shall cease to represent a
claim by or interest of any former holder of INSINC Shares of any kind or nature
against or in INSINC or NeuLion (or any successor). On such date, all cash to
which such former holder was entitled shall be deemed to have been surrendered
to NeuLion or any successor.

 

(d)                                 Any payment made by way of cheque by the
Depositary pursuant to the Plan of Arrangement that has not been deposited or
has been returned to the Depositary or that otherwise remains unclaimed, in each
case, on or before the sixth anniversary

 

11

--------------------------------------------------------------------------------


 

of the Effective Date, and any right or claim to payment hereunder that remains
outstanding on the sixth anniversary of the Effective Date shall cease to
represent a right or claim of any kind or nature and the right of the holder to
receive the consideration for INSINC Shares (or S1 Preferred Shares substituted
therefor) pursuant to this Plan of Arrangement shall terminate and be deemed to
be surrendered and forfeited to NeuLion or any successor, for no consideration.

 

(e)                                  No holder of INSINC Shares, S1 Preferred
Shares, or S2 Preferred Shares shall be entitled to receive any consideration
with respect to such shares other than the Consideration contemplated by
Section 2.3 and any cash payment in accordance with Section 3.1 and, for greater
certainty, no such holder with be entitled to receive any interest, dividends,
premium or other payment in connection therewith.

 

4.2                                                                              
Lost Certificates

 

In the event any certificate which immediately prior to the Effective Time
represented one or more outstanding INSINC Shares that were transferred pursuant
to Section 2.3 shall have been lost, stolen or destroyed, upon the making of an
affidavit of that fact by the person claiming such certificate to be lost,
stolen or destroyed, the Depositary will issue in exchange for such lost, stolen
or destroyed certificate, the Consideration contemplated by Section 2.3 and cash
deliverable in accordance with such holder’s Letter of Transmittal. When
authorizing such payment in exchange for any lost, stolen or destroyed
certificate, the person to whom such cash is to be delivered shall as a
condition precedent to the delivery of such cash, give a bond satisfactory to
INSINC, NeuLion, the Depositary and any successor in such sum as NeuLion may
direct, or otherwise indemnify NeuLion and INSINC in a manner satisfactory to
NeuLion and INSINC, against any claim that may be made against NeuLion and
INSINC with respect to the certificate alleged to have been lost, stolen or
destroyed.

 

4.3                                                                              
Withholding Rights

 

INSINC, NeuLion, the Depositary and any successor shall be entitled to deduct
and withhold from any Consideration otherwise payable to any INSINC Shareholders
under this Plan of Arrangement (including any payment to Dissenting
Shareholders), such amounts as INSINC, NeuLion, the Depositary and any successor
is required to deduct and withhold with respect to such payment under the Tax
Act and the rules and regulations promulgated thereunder, or any provision of
Applicable Law. To the extent that amounts are so withheld, such withheld
amounts shall be timely remitted by the party undertaking the withholding and
shall be treated for all purposes hereof as having been paid to the INSINC
Shareholder, in respect of which such deduction and withholding was made.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 5
AMENDMENTS

 

5.1                                                                              
Amendments to Plan of Arrangement

 

(a)                                  INSINC may amend, modify and/or supplement
this Plan of Arrangement at any time and from time to time prior to the
Effective Date, provided that each such amendment, modification and/or
supplement must be:

 

(i)                                     set out in writing;

 

(ii)                                  approved by NeuLion;

 

(iii)                               filed with the Court and, if made following
the INSINC Meeting, approved by the Court; and

 

(iv)                              communicated to INSINC Shareholders if and as
required by the Court.

 

(b)                                 Any amendment, modification or supplement to
this Plan of Arrangement may be proposed by INSINC at any time prior to the
INSINC Meeting (provided that NeuLion shall have consented thereto) with or
without any other prior notice or communication, and if so proposed and accepted
by the persons voting at the INSINC Meeting (other than as may be required under
the Interim Order), shall become part of this Plan of Arrangement for all
purposes.

 

(c)                                  Any amendment, modification or supplement
to this Plan of Arrangement that is approved or directed by the Court following
the INSINC Meeting shall be effective only if:

 

(i)                                     it is consented to by each of INSINC and
NeuLion (in each case, acting reasonably); and

 

(ii)                                  if required by the Court, it is consented
to by INSINC Shareholders voting in the manner directed by the Court.

 

ARTICLE 6
FURTHER ASSURANCES

 

6.1                                                                              
Further Assurances

 

Notwithstanding that the transactions and events set out herein shall occur and
be deemed to occur in the order set out in this Plan of Arrangement without any
further act or formality, each of the parties to the Acquisition Agreement shall
make, do and execute, or cause to be made, done and executed, all such further
acts, deeds, agreements, transfers, assurances, instruments or documents as may
reasonably be required by any of them in order further to document or evidence
or effect any of the transactions or events set out herein.

 

13

--------------------------------------------------------------------------------


 

6.2                                                                              
Paramountcy

 

From and after the Effective Time:

 

(a)                                  this Plan of Arrangement shall take
precedence and priority over any and all rights related to INSINC Shares issued
prior to the Effective Time;

 

(b)                                 the rights and obligations of the holders of
INSINC Shares, and any trustee and transfer agent therefor, shall be solely as
provided for in this Plan of Arrangement; and

 

(c)                                  all actions, causes of action, claims or
proceedings (actual or contingent, and whether or not previously asserted) based
on or in any way relating to INSINC Shares, other shares issued by INSINC, or
INSINC shall be deemed to have been settled, compromised, released and
determined without liability except as set forth herein.

 

14

--------------------------------------------------------------------------------


 

SCHEDULE A

 

INSINC Series 1 Preferred Shares

 

1.                                       PREAMBLE

 

The rights, privileges, restrictions and conditions attaching to the Series 1
Preferred Shares are as follows:

 

2.                                       DIVIDENDS

 

Payment of Dividends:  The holders of the Series 1 Preferred Shares will be
entitled to receive dividends if, as and when declared by the board of directors
of the Corporation out of the assets of the Corporation properly applicable to
the payment of dividends in such amounts and payable in such manner as the board
of directors may from time to time determine.  Subject to the rights of the
holders of any other class of shares of the Corporation entitled to receive
dividends in priority to or concurrently with the holders of the Series 1
Preferred Shares, the board of directors may in its sole discretion declare
dividends on the Series 1 Preferred Shares to the exclusion of any other class
of shares of the Corporation.

 

3.                                       LIQUIDATION, ETC.

 

Participation upon Liquidation, Dissolution or Winding Up:  In the event of the
liquidation, dissolution or winding up of the Corporation or other distribution
of assets of the Corporation among its shareholders for the purpose of winding
up its affairs, the holders of the Series 1 Preferred Shares will be entitled to
receive from the assets of the Corporation a sum equivalent to the aggregate
Redemption Amount (as hereinafter defined) of all Series 1 Preferred Shares held
by them respectively before any amount is paid or any assets of the Corporation
are distributed to the holders of any Series 2 Preferred Shares, common shares
or shares of any other class ranking junior to the Series 1 Preferred Shares. 
After payment to the holders of the Series 1 Preferred Shares of the amount so
payable to them as above provided they will not be entitled to share in any
further distribution of assets of the Corporation among its shareholders for the
purpose of winding up its affairs.

 

4.                                       REDEMPTION AND RETRACTION

 

Redemption by Corporation:  The Corporation may, upon giving notice as
hereinafter provided, redeem at any time the whole or from time to time any part
of the then outstanding Series 1 Preferred Shares from any one or more of the
holders thereof as the board of directors of the Corporation may in its sole
discretion determine on payment of the Redemption Amount for each share to be
redeemed.

 

--------------------------------------------------------------------------------


 

Redemption by Holder:  A holder may, upon giving notice to the Corporation at
its registered office or other premises, call for the redemption of all or a
portion of its Series 1 Preferred Shares on a redemption date to be set by the
holder, which date is not less than 10 days following the date a redemption
notice is given to the Corporation.  Such a holder’s Series 1 Preferred Shares
shall be redeemed by the Corporation upon payment of the Redemption Amount for
each such share.

 

The “Redemption Amount” shall be equal to the Redemption Price plus the amount
of any declared and unpaid dividends on the relevant shares.  The “Redemption
Price” means the sum of A, B, and C divided by E, where (A) is equal to the Cash
Consideration, (B) is $650,000, and (C) is the product of 6,000,000 and the
trading price of a NeuLion Share on the Toronto Stock Exchange on the last
trading day prior to the Effective Date, and (E) is equal to the Total INSINC
Shares.  Capitalized terms not otherwise defined herein shall have the meaning
ascribed thereto in the Articles of Arrangement of the Corporation filed on ·.

 

In the case of redemption of the Series 1 Preferred Shares by the Corporation
under the provisions of Section 4 hereof, the Corporation will at least 21 days
(or, if all of the holders of the Series 1 Preferred Shares to be redeemed
consent, such shorter period to which they may consent) before the date
specified for redemption mail (or, with the consent of any particular holder,
otherwise deliver) a notice in writing of the intention of the Corporation to
redeem such Series 1 Preferred Shares to each person who at the record date for
the determination of shareholders entitled to receive notice is a holder of the
Series 1 Preferred Shares to be redeemed.  Such notice will (subject to the
consent of any particular holder referred to above) be mailed by letter, postage
prepaid, addressed to each such holder at the holder’s address as it appears on
the records of the Corporation or in the event of the address of any such holder
not so appearing then to the last known address of such holder; provided,
however, that accidental failure to give any such notice to one or more of such
holders will not affect the validity of such redemption.  Such notice will set
out the Redemption Amount and the date on which redemption is to take place and
if part only of the shares held by the person to whom it is addressed is to be
redeemed the number thereof so to be redeemed.

 

On or after the date so specified for redemption, the Corporation will pay or
cause to be paid to or to the order of the holders of the Series 1 Preferred
Shares to be redeemed the Redemption Amount thereof on presentation and
surrender at the registered office of the Corporation or any other place
designated in such notice of the certificates representing the Series 1
Preferred Shares called for redemption.  Such payment will be made by cheque
payable at par at any branch of the Corporation’s bankers in Canada (or, with
the consent of any particular holder, by any other means).  If a part only of
the shares represented by any certificate are redeemed a new certificate for the
balance will be issued at the expense of the Corporation.  From and after the
date specified for redemption in any such notice the holders of the Series 1
Preferred Shares called for redemption will cease to be entitled to dividends
and will not be entitled to exercise any of the rights of holders of Series 1
Preferred Shares in respect thereof unless payment of

 

2

--------------------------------------------------------------------------------


 

the Redemption Amount is not made upon presentation of certificates in
accordance with the foregoing provisions, in which case the rights of the
holders of the said Series 1 Preferred Shares will remain unaffected.

 

The Corporation will have the right at any time after the mailing (or delivery,
as the case may be) of notice of its intention to redeem any Series 1 Preferred
Shares to deposit the Redemption Amount of the shares so called for redemption
or of such of the said shares represented by certificates as have not at the
date of such deposit been surrendered by the holders thereof in connection with
such redemption to a special account in any chartered bank or in any trust
company in Canada, named in such notice, to be paid without interest to or to
the order of the respective holders of such Series 1 Preferred Shares called for
redemption upon presentation and surrender to such bank or trust company of the
certificates representing the same, and upon such deposit being made or upon the
date specified for redemption in such notice, whichever is the later, the
Series 1 Preferred Shares in respect whereof such deposit has been made will be
redeemed and the rights of the holders thereof after such deposit or such
redemption date, as the case may be, will be limited to receiving without
interest their proportionate part of the total Redemption Amount so deposited
against presentation and surrender of the said certificates held by them
respectively and any interest allowed on such deposit will belong to the
Corporation.

 

5.                                       VOTING

 

Voting Rights:  The holders of the Series 1 Preferred Shares will not be
entitled to receive notice of or to attend any meeting of the shareholders of
the Corporation and will not be entitled to vote at any such meeting.

 

3

--------------------------------------------------------------------------------


 

INSINC Series 2 Preferred Shares

 

1.                                       PREAMBLE

 

The rights, privileges, restrictions and conditions attaching to the Series 2
Preferred Shares are as follows:

 

2.                                       DIVIDENDS

 

Payment of Dividends:  The holders of the Series 2 Preferred Shares will be
entitled to receive dividends if, as and when declared by the board of directors
of the Corporation out of the assets of the Corporation properly applicable to
the payment of dividends in such amounts and payable in such manner as the board
of directors may from time to time determine.  Subject to the rights of the
holders of any other class of shares of the Corporation entitled to receive
dividends in priority to or concurrently with the holders of the Series 2
Preferred Shares, the board of directors may in its sole discretion declare
dividends on the Series 2 Preferred Shares to the exclusion of any other class
of shares of the Corporation.

 

3.                                       LIQUIDATION, ETC.

 

Participation upon Liquidation, Dissolution or Winding Up:  In the event of the
liquidation, dissolution or winding up of the Corporation or other distribution
of assets of the Corporation among its shareholders for the purpose of winding
up its affairs, the holders of the Series 2 Preferred Shares will be entitled to
receive from the assets of the Corporation a sum equivalent to the aggregate
Redemption Amount (as hereinafter defined) of all Series 2 Preferred Shares held
by them respectively after the holders of Series 1 Preferred Shares have
received their liquidation entitlement, but before any amount is paid to holders
of common shares or shares of any other class ranking junior to the Series 2
Preferred Shares.  After payment to the holders of the Series 2 Preferred Shares
of the amount so payable to them as above provided they will not be entitled to
share in any further distribution of assets of the Corporation among its
shareholders for the purpose of winding up its affairs.

 

4.                                       REDEMPTION AND RETRACTION

 

Redemption by Corporation:  The Corporation may, upon giving notice as
hereinafter provided, redeem at any time the whole or from time to time any part
of the then outstanding Series 2 Preferred Shares from any one or more of the
holders thereof as the board of directors of the Corporation may in its sole
discretion determine on payment of the Redemption Amount for each share to be
redeemed.

 

Redemption by Holder:  A holder may, upon giving notice to the Corporation at
its registered office or other premises, call for the redemption of all or a
portion of

 

4

--------------------------------------------------------------------------------


 

its Series 2 Preferred Shares on a redemption date to be set by the holder,
which date is not less than 10 days following the date a redemption notice is
given to the Corporation.  Such a holder’s Series 2 Preferred Shares shall be
redeemed by the Corporation upon payment of the Redemption Amount for each such
share.

 

The “Redemption Amount” shall be equal to the Redemption Price plus the amount
of any declared and unpaid dividends on the relevant shares.  The “Redemption
Price” means $1.00 per share.  Capitalized terms not otherwise defined herein
shall have the meaning ascribed thereto in the Articles of Arrangement of the
Corporation filed on ·.

 

In the case of redemption of the Series 2 Preferred Shares by the Corporation
under the provisions of Section 4 hereof, the Corporation will at least 21 days
(or, if all of the holders of the Series 2 Preferred Shares to be redeemed
consent, such shorter period to which they may consent) before the date
specified for redemption mail (or, with the consent of any particular holder,
otherwise deliver) a notice in writing of the intention of the Corporation to
redeem such Series 2 Preferred Shares to each person who at the record date for
the determination of shareholders entitled to receive notice is a holder of the
Series 2 Preferred Shares to be redeemed.  Such notice will (subject to the
consent of any particular holder referred to above) be mailed by letter, postage
prepaid, addressed to each such holder at the holder’s address as it appears on
the records of the Corporation or in the event of the address of any such holder
not so appearing then to the last known address of such holder; provided,
however, that accidental failure to give any such notice to one or more of such
holders will not affect the validity of such redemption.  Such notice will set
out the Redemption Amount and the date on which redemption is to take place and
if part only of the shares held by the person to whom it is addressed is to be
redeemed the number thereof so to be redeemed.

 

On or after the date so specified for redemption, the Corporation will pay or
cause to be paid to or to the order of the holders of the Series 2 Preferred
Shares to be redeemed the Redemption Amount thereof on presentation and
surrender at the registered office of the Corporation or any other place
designated in such notice of the certificates representing the Series 2
Preferred Shares called for redemption.  Such payment will be made by cheque
payable at par at any branch of the Corporation’s bankers in Canada (or, with
the consent of any particular holder, by any other means).  If a part only of
the shares represented by any certificate are redeemed a new certificate for the
balance will be issued at the expense of the Corporation.  From and after the
date specified for redemption in any such notice the holders of the Series 2
Preferred Shares called for redemption will cease to be entitled to dividends
and will not be entitled to exercise any of the rights of holders of Series 2
Preferred Shares in respect thereof unless payment of the Redemption Amount is
not made upon presentation of certificates in accordance with the foregoing
provisions, in which case the rights of the holders of the said Series 2
Preferred Shares will remain unaffected.

 

The Corporation will have the right at any time after the mailing (or delivery,
as the case may be) of notice of its intention to redeem any Series 2 Preferred
Shares to deposit the Redemption Amount of the shares so called for redemption
or of

 

5

--------------------------------------------------------------------------------


 

such of the said shares represented by certificates as have not at the date of
such deposit been surrendered by the holders thereof in connection with such
redemption to a special account in any chartered bank or in any trust company in
Canada, named in such notice, to be paid without interest to or to the order of
the respective holders of such Series 2 Preferred Shares called for redemption
upon presentation and surrender to such bank or trust company of the
certificates representing the same, and upon such deposit being made or upon the
date specified for redemption in such notice, whichever is the later, the
Series 2 Preferred Shares in respect whereof such deposit has been made will be
redeemed and the rights of the holders thereof after such deposit or such
redemption date, as the case may be, will be limited to receiving without
interest their proportionate part of the total Redemption Amount so deposited
against presentation and surrender of the said certificates held by them
respectively and any interest allowed on such deposit will belong to the
Corporation.

 

5.                                       VOTING

 

Voting Rights:  The holders of the Series 2 Preferred Shares will not be
entitled to receive notice of or to attend any meeting of the shareholders of
the Corporation and will not be entitled to vote at any such meeting.

 

6

--------------------------------------------------------------------------------


 

SCHEDULE B
PARTICIPATION NOTICE

 

PARTICIPATION NOTICE

PLAN OF ARRANGEMENT
INVOLVING
INTERACTIVE NETCASTING SYSTEMS INC. AND
NEULION, INC.

 

This Participation Notice is being delivered by you as a shareholder of
Interactive Netcasting Systems Inc. (“INSINC”).

 

In accordance with the proposed Plan of Arrangement (the “Arrangement”), each
INSINC shareholder has a choice in connection with the Arrangement.  The two
options are as follows:

 

Option 1

 

The Arrangement provides that INSINC will pay a capital dividend to those INSINC
shareholders who elect to be Participating INSINC Shareholders and, accordingly,
the Participating INSINC Shareholders will effectively receive part of the cash
consideration to be paid to them for their INSINC shares as a capital dividend. 
It is INSINC’s understanding that if a valid capital dividend election is filed
in the manner prescribed under the Income Tax Act (Canada) (the “Tax Act”) the
capital dividend will be tax free to Canadian resident shareholders who
participate in the dividend.  Should the Canada Revenue Agency determine that
the actual amount of INSINC’s capital dividend account is less than the amount
of the dividend provided for in the Arrangement, INSINC expects to make a
subsequent election pursuant to ss.184(3) and (4) of the Tax Act in order to
mitigate the negative effects of an excess capital dividend election.  The
effect of such a subsequent election would be to convert the excess amount to a
taxable dividend.

 

INSINC shareholders who elect Option 1 elect to participate in the Arrangement
as Participating INSINC Shareholders and to participate in the capital dividend
in accordance with the Arrangement.  They also irrevocably authorize, approve,
consent to and concur with INSINC (or any successor) making an election under
ss.184(3) and (4) of the Tax Act and related regulations to treat any excess
portion of the capital dividend as a taxable dividend.

 

Option 2

 

INSINC shareholders who elect Option 2 will not receive the capital dividend in
accordance with the Arrangement and will receive all of the cash consideration
to be paid to them for their INSINC shares as proceeds of disposition.

 

--------------------------------------------------------------------------------


 

Election

 

I hereby confirm that I am the undersigned, that I am the beneficial owner of
common shares of INSINC and that I have the legal capacity to deliver this
notice.  I hereby irrevocably elect to participate in the Arrangement as
follows:

 

[please check one box]

 

o

I hereby elect to be a Participating INSINC Shareholder and to participate in
the Arrangement in accordance with Option 1, on the terms described herein and
in the Arrangement. I hereby irrevocably authorize, approve, consent to and
concur with INSINC (or any successor) making an election under s.184(3) and
(4) of the Tax Act to treat any excess portion of the capital dividend as a
taxable dividend.

or

 

o

I hereby elect to be a Non-Participating INSINC Shareholder and to participate
in the Arrangement in accordance with Option 2, on the terms described herein
and in the Arrangement

 

This Participation Notice is to be completed, signed and returned to INSINC by
completion of the meeting of INSINC shareholders to be held on October 29, 2009
at 10 a.m. (Burnaby time).

 

Signed, delivered and witnessed this            day of October, 2009 in the City
of                                        in the Province of
                                        .

 

 

Witness Signature:

 

 

Shareholder Signature:

 

Witness name:

Shareholder Name:

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

ARRANGEMENT RESOLUTION

 

BE IT RESOLVED THAT:

 

1.                                       The arrangement (the “Arrangement”)
under Section 192 of the Canada Business Corporations Act (the “CBCA”) involving
Interactive Netcasting Systems Inc. (“INSINC”), all as more particularly
described and set forth in the Management Information Circular (the “Circular”)
of INSINC dated October 8, 2009 accompanying the notice of this meeting (as the
Arrangement may be modified or amended), is hereby authorized, approved and
adopted;

 

2.                                       The plan of arrangement, as it may be
or has been amended (the “Plan of Arrangement”), involving INSINC and
implementing the Arrangement, the full text of which is set out in Appendix “D”
to the Circular (as the Plan of Arrangement may be, or may have been, modified
or amended), is hereby approved and adopted;

 

3.                                       The payment of the dividend to
Participating INSINC Shareholders as contemplated by the Plan of Arrangement and
the filing of an election pursuant to subsection 83(2) of the Tax Act in respect
of the full amount of such dividend are hereby approved;

 

4.                                       The acquisition agreement (the
“Acquisition Agreement”) between NeuLion, Inc., Hugh Dobbie, Jr. and INSINC,
made as of October 5, 2009, the actions of the directors of INSINC in approving
the Arrangement and the actions of the officers of INSINC in executing and
delivering the Acquisition Agreement and any amendments thereto are hereby
ratified and approved;

 

5.                                       Notwithstanding that this resolution
has been passed (and the Arrangement adopted) by the securityholders of INSINC
or that the Arrangement has been approved by the Supreme Court of British
Columbia, the directors of INSINC are hereby authorized and empowered without
further notice to, or approval of, the securityholders of INSINC to amend the
Acquisition Agreement or the Plan of Arrangement to the extent permitted by the
Acquisition Agreement or the Plan of Arrangement; and

 

6.                                       Any officer or director of INSINC is
hereby authorized and directed for and on behalf of INSINC to execute and
deliver articles of arrangement and such other documents as are necessary or
desirable to the Director under the CBCA in accordance with the Acquisition
Agreement.

 

--------------------------------------------------------------------------------